FEBRUARY 2005 .

THERE WERE NO COMMISSION DECISIONS

ADMINISTRATIVE LAW .JUDGE DECISIONS
02-04-2005 Placerville Industries, Inc.
02-07-2005 Asphalt Paving Company
02-24-2005 Sec. Labor on behalf of Wilfredo Morales
v. Arenero Rafael Colon, Inc.
02-24-2005 C. W. Mining Company

WEST 2004-256-M
WEST 2004-220-M

Pg. 115
Pg. 123

SE
2005-71-DM
WEST 2004-284

Pg. 129
Pg. 138

WEST 2004-182-RM

Pg. 157

SE

Pg. 160

ADMINISTRATIVE LAW JUDGE ORDERS
02-07-2005 National Cement Company of California, Inc.
02-11-2005 Sec. Labor on behalf of Wilfredo Morales
v. Arenero Rafael Colon, Inc.

i

2005-71-DM

FEBRUARY 2005

No cases were filed in which Review was granted during the month of Februazy

No cases were filed in which Review was denied during the month of Februazy

i i

ADMINISTRATIVE LAW JUDGE DECISIONS

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
1244 SPEER BOULEVARD #280
DENVER, CO 80204-3582
303-844-35n/FAX 303-844-5268

February 4, 2005
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Petitioner

CIVIL PENALTY PROCEEDING
Docket No. WEST 2004-256-M
A.C. No. 04-00224-21700

v.
Chile Bar Slate Mine
PLACERVILLE INDUSTRIES, INC.,
Respondent

DECISION
Appearances:

John D. Pereza, Conference and Litigation Representative, Mine Safety
and Health Administration, Vacaville, California, for Petitioner;•
David W. Donnell, Esq., Robert D. Peterson Law Corporation, Rocklin,
California, for Respondent.

Before:

Judge Manning

This case is before me on a petition for assessment of civil penalty filed by the Secretary
of Labor, acting through the Mine Safety and Health Administration ("MSHA"), against
Placerville Industries, Inc. ("Placerville"), pursuant to sections 105 and 110 of the Federal Mine
Safety and Health Act of 1977, 30 U.S.C. §§ 815 and 820 (the "Mine Act"). An evidentiary
hearing was held in Sacramento, California.

I. BACKGROUND, SUMMARY OF THE EVIDENCE, AND
DISCUSSION WITH FINDINGS OF FACT AND CONCLUSIONS OF LAW
Placerville operates a slate mine near Placerville in El Dorado County, California. Most
of the slate is ground up into a fine powder which is added to seal coatings for roadways. (Tr.
77). Placerville also sells rocks of slate that are used in landscaping. (Tr. 74). On January 28,
2004, Gerald Bockman, an inspector with the Department of Labor's Mine Safety and Health
Administration ("MSHA") conducted an inspection of the mine. During his inspection, Inspector
Bockman issued the three citations that are at issue in this case. At the hearing, the parties
announced that they reached a settlement for Citation No. 6356894, which I approved. A hearing
was held with respect ~o the other two citations.

• Christopher Wilkinson, Esq., of the Department of Labor's Office of the Solicitor in
San Francisco, also appeared for Petitioner.
27 FMSHRC 115

A. Citation No. 6356895
Inspector Bockman issued Citation No. 6356895 under section 104(a) of the Mine Act
alleging a violation of 30 C.F.R. § 56.14100(b). The body of the citation states:
The hoist trolley over the vertical impact crusher has no travel
stops to prevent it from corning off the travel rail. The trolley is
used to.hang the hoist for removal of the upper ring on the impact
crusher, when changing the anvil. Used 2 - 3 times per year. A
lack of travel stops can result in the trolley or hoist coming off the
rail and injuring a miner. It is required that any safety defect be
repaired in a timely manner.
The inspector determined that it was unlikely that anyone would be injured as a result of this
condition and, if an injury were to occur, it would result in lost workdays or restricted duty. He
determined that the violation was not of a significant and substantial nature ("S&S") and that
Placerville's negligence was moderate. The citation was subsequently modified to reduce the
negligence to "low." The cited safety standard provides that "[d]efects on any equipment,
machinery, and tools that affect safety shall be corrected in a timely manner to prevent the
creation of a hazard to persons." The Secretary proposes a penalty of $60.00 for this citation.
Inspector Bockman testified that the trolley is used about once or twice a year to remove
the upper ring on what he called the vertical impact crusher (the "crusher") when maintenance is
perfonned on the crusher. (Tr. 11 , 20-21). The hoist trolley consists of an I-beam rail attached to
the beams at the top of the room with a four-wheel trolley that rolls along the beam. (Tr. 11-12;
Exs. G-4 and G-5). The beam is about 16 feet long. The trolley is not motorized and it is a
freewheeling unit. There is a hole on the bottom of this trolley where Placerville's employees
suspend the ring for the crusher when the trolley is in use. At one end of the I-beam rail there is
nothing to stop the trolley from rolling off the end. There is no such danger at the end of the rail
adjacent to the door of the building because that end of the rail abuts against a perpendicular!beam.
Inspector Bockman testified that the cited condition violated the cited safety standard
even though the trolley has never rolled off the end of the rail. There has never been a stop on
the end of the rail. The trolley was not being used on the date of the inspection. (Tr. 33).
Bockman considered the trolley to be a piece of equipment. The inspector believed that the lack
of a trolley stop affects safety because if a load were suspended from the trolley and someone
were to push it toward the open side of the rail, it could come off. (Tr. 15). He believed that
someone on that end of the deck or on a walkway below that area could be injured if the trolley
were to come off the rail. Such an injury would be reasonably serious. The inspector believed
that it was unlikely that the trolley would roll off the open end of the rail because the trolley is
not normally used near that end. The trolley is usually positioned on the protected end of the rail
near the door. When the ring is removed from the crusher, the crusher's lid would prevent the

27 FMSHRC 116

trolley from traveling to the open end of the rail because the lid would be in the way of the load
suspended from the trolley.
Marc Lemieux is the general manager at the mine. He took a photograph of the crusher,
which he called the vertical shaft impactor, which shows the trolley rail above it. (Tr. 62; Ex. R1). When the lid on the crusher needs to be opened, the chute that enters the crusher on top of
the lid is moved off to the side. (Tr. 64; Ex. R-1). Next the clamps holding the lid on the crusher
are removed. The hydraulic arm attached to the lid puJls the lid straight up off the top of the
crusher. Finally, this arm with the lid attached is swung over the motor, which is shown in the
foreground of the photograph. (Tr. 66; Ex. R-1). Once the lid is over the motor, a come-along is
attached to the hole in the trolley, which is used to lift the ring out of the crusher. (Tr. 68-69).
The ring attached to the trolley with the come-along is manually pushed toward the door
of the building. (Tr. 70). The ring is lowered to the ground using the come-along and a forklift
moves the ring out of the building through the door. (Tr. 71). The end of the trolley rail cited by
the inspector is at the opposite end of the rail from the door. A load attached to the trolley cannot
be pushed toward the open end of the rail because the lid for the crusher would block it. In
addition, there would be no place to lower the load attached to the come-along near that open
end.
The Secretary argues that she established that there was a defect on equipment that
affected safety. The violation did not create a serious safety hazard, but there is a possibility that
the trolley rail could be used for a purpose that required the trolley to be near the open end of the
rail. Someone could inadvertently roll the trolley off the end of the rail and injure someone. The
operator's negligence was low.
Placerville argues that there was no safety defect because the condition did not affect the
safety of employees. In order to establish a violation under the cited safety standard, the
Secretary must establish that the cited defect affected safety. In this instance, because of the
configuration of the crusher and the lid for the crusher, the lack of a stop at the opposite end of
the rail did not affect safety. The end of the trolley rail cited by the inspector does not pose any
danger when maintenance is performed on the crusher. The rail near the open end is unlikely to
ever be used for any other purpose. Placerville does not argue that it would be impossible to use
the trolley in a manner which placed it near the open end of the rail, but it contends that such an
event is highly unlikely. (Tr. 109).
I find that the Secretary established a violation. The lack of a stop on one end of the rail
for the trolley was a defect that could affect safety. I agree that the likelihood that the defect
would result in an injury is quite low in this case. The configuration of the crusher, including the
top of the crusher, make it impossible for the trolley to be accidently pushed off the unguarded
end of the rail when maintenance is being performed on the crusher. Nevertheless, an employee
may use the trolley to lift and move some other load near the open end of the rail and not realize
that there is no guard to stop the trolley on that end. The safety standard is designed to prevent

27FMSHRC 117

such accidents. An overly narrow or restrictive reading of the scope of this safety standard
cannot be reconciled with the purpose of the Secretary's safety- standards or with the protective
ends of the Mine Act. A safety standard "must be interpreted so as to harmonize with and further
... the objectives of' the Mine Act. Emery Mining Co. v. Secretary of Labor, 744 F.2d 1411,
1414 (10th Cir. 1984). Human behavior can be erratic and unpredictable with the result that it is
conceivable that someone might try to use the trolley at the unguarded end of the rail. I find that
the violation is not serious and that Placerville's negligence is low.

B. Citation No. 6356896
Inspector Bockman issued Citation No. 6356896 under section 104(a) of the Mine Act
alleging a violation of 30 C.F.R. § 56.20003. The body of the citation states:
Material build up in the grizzly feeder area is approximately 2 feet
deep on the entry side. Material is loose slate, approximately 2 - 4
inches in irregular shapes, creating a slip or twist hazard. It
appears the skirting on the feed hopper may be allowing material to
spill. Reportedly, this area was cleaned a week ago. It is required
to maintain all workplace, service room floors in a clean condition
for the safety of the miner. This area is cleaned by shoveling
material onto the belt when build up occurs. It is reasonable to
expect a miner to twist an ankle or suffer more serious injuries in
this condition.
The inspector determined that it was reasonably likely that someone would be injured as a result
of this condition and that, if an injury were to occur, it would result in lost workdays or restricted
duty. He determined that the violation was S&S and that Placerville's negligence was moderate.
The cited safety standard provides, in pertinent part, that "[t]he floor of every workplace shall be
maintained in a clean and, so far as possible, dry condition." The Secretary proposes a penalty of
$91.00 for this citation.
There is an apron feeder and tail pulley in a small basement room under the grizzly
feeder. (Tr. 21). The room is about 12 by 6 feet and about 6 feet high. (Tr. 24). Inspector
Bockman testified that material had built up to a depth of about 2 feet in the area below the fixed
metal ladder used to enter the room. He was not able to measure the depth of the accumulations.
The inspector testified that this room is a workplace because the apron feeder is located in this
room. The room must be entered on a periodic basis to clean up spilled material so that the
material does not get so deep that it damages the conveyor system. The inspector believes that
material regularly rolls off the conveyor or apron feeder and that someone enters the room to
clean up the material two or three times a week. (Tr. 23).
Inspector Bockman testified that the accumulations in the room were obvious and created
a slipping and tripping hazard. The accumulated material tends to shift under your feet if you
27 FMSHRC 118

walk on it. (Tr. 26;' Ex. G-8). The inspector determined that an accident was reasonably likely to
occur because of the unstable footing created by this material. (Tr. 27). In addition, because the
ceiling was only about six feet high, a miner would have to be stooped over as he began cleaning
up the accumulations with a shovel. A miner could twist his ankle, twist his knee, or injure his
back while shoveling the material onto the belt. (Tr. 27). If the accumulations were not so
extensive, a miner would be able to shovel with solid footing.
Lemieux testified.that an employee is assigned to clean the room at the end of every shift.
(Tr. 73). The only other time that anyone would be in the room would be to perform
maintenance on the hopper or tail pulley. The material that accumulates in the room is a product
that is sold for use in gardens and walkways. (Tr. 74). Lemieux built a greenhouse at his home
and he used this material for the floor of the greenhouse. Material can accumulate rather quickly
if production is high.
Jim Trembley is a shift supervisor at the mine. He testified that material is screened and
crushed before it is dumped into a hopper above the grizzly. (Tr. 93). There is an apron feeder
under the grizzly in the cited room. A conveyor belt carries the material up above ground to the
next step in the processing. (Tr. 94). While the room is being cleaned, the system is locked out.
The area is also accessed to check the equipment and to grease the bearings. In January 2004, he
would enter the room about two or three times a week. (Tr. 96). Another employee also cleaned
the room during this period. The amount of material that will accumulate each shift may vary
between one and two feet. (Tr. 96-97). When he shovels the room, there is usually an area
where he can position himself that is clear of accumulations. He shovels the material while he is
on his knees because it is more comfortable. (Tr. 97-98). The ceiling is too low to comfortably
stand and shovel. Trembley testified that if he performs any maintenance on the equipment when
there are accumulations present, he cleans away enough of the accumulations to work safely.
(Tr. 100). He testified that he has been shoveling out the accumulations in the room for four
years and he has not suffered any injuries. The other Placerville employee who cleans up the
accumulations gets on his knees to shovel as well.
The Secretary argues that the room under the grizzly is a working place that is required to
be maintained. The equipment must be maintained and greased and the accumulations must be
removed to protect the apron feeder and conveyor from being damaged. The pile of
accumulations was sloped at an angle so that someone could slip and twist an ankle while trying
to get to the apron feeder. The operator normally tried to keep the area clean, but in this instance
"it just got away from them." (Tr. 106).
Placerville argues that the safety standard must be interpreted to provide the mine
operator with the "opportunity to do that which the regulation requires it to do." (Tr. 110). Since
Placerville is required to keep the room under the grizzly in a clean condition, it must be given
the opportunity to do that. The room is naturally going to contain accumulations when an
employee is sent down there to clean up the accumulations. The safety standard does not require
an operator to clean the room every hour or so before many rocks have accumulated. Indeed, in

27 FMSHRC 119

order to abate the citation, Trembley had to enter the room and clean it the way he normally does.
Placerville points out that the room is a destination, not a travel way. Although the inspector
testified that the accumulations had been in the room for a week, he had no proof to support that
testimony. Trembley credibly testified that such an accumulation can occur in a single shift.
Finally, Inspector Bockman had no knowledge about how this area is kept clean. As a
consequence, his statement that someone could twist an ankle is not supported by the evidence.
The evidence conflicts with respect to how recently the room had been cleaned. Inspector
Bockman testified that he was told by Lemieux that the room had not been cleaned for about a
week, but that it was usually cleaned two or three times a week. Lemieux testified that an
employee is assigned to clean the room at the end of every shift. Trembley testified that one to
two feet of material can accumulate after a single shift. The photograph that Inspector Bockman
took shows a rather extensive accumulation of rock. (Ex. G-8). I find that the Secretary
established a violation of section 56.14100. I credit Inspector Bockman's testimony that he was
told by Lemieux that the area had not been cleaned for about a week. There has been no showing
that the plant was not operating during that period. The cited room was a workplace. A miner
enters the area via the fixed ladder for the sole purpose of cleaning up spilled rock and
performing maintenance on the apron feeder and other equipment. The accumulations in this
instance were too deep and extensive to comply with the safety standard. There was a risk that
an employee cleaning the room would be injured while accessing the area.
The Federal Mine Safety and Health Review Commission and the courts have uniformly
held that mine operators are strictly liable for violations of safety and health standards. See, e.g.
Asarco v. FMSHRC, 868 F.2d 1195 (10th Cir. 1989). "[W]hen a violation of a mandatory safety
standard occurs in a mine, the operator is automatically assessed a civil penalty." Id. at 1197. In
addition, the Secretary is not required to prove that a violation creates a safety hazard, unless the
safety standard so provides.
The [Mine Act] imposes no general requirement that a violation of
MSHA regulations be found to create a safety hazard in order for a
valid citation to issue. If conditions existed which violated the
regulations, citations [are] proper.

Allied Products, Inc., 666 F.2d 890, 892-93 (5th Cir. 1982)(footnote omitted). The negligence of
the operator and the degree of the hazard created by the violation are taken into consideration in
assessing a civil penalty under section 1lO(i). 30 U .S.C. § 820(i). Thus, a violation is found and
a penalty is assessed even if the chance of an injury is not very great.
I recognize that accumulations will always be present on the floor of this room when a
miner enters it. The presence of such accumulations does not violate the safety standard unless
the accumulations are so deep or unstable that they create a hazard to a miner entering the area.
A miner should be able to safely traverse the accumulations to shovel the rock onto the belt.

27 FMSHRC 120

Cleaning the room·after every shift should ordinarily be sufficient to comply with the standard
because the floor need not be free of all accumulations.
A violation is classified as S&S "if, based upon the particular facts surrounding the
violation, there exists a reasonable likelihood that the hazard contributed to will result in an
injury or illness of a reasonably serious nature." National Gypsum Co., 3 FMSHRC 822, 825
(April 1981). In Mathies Coal Co., 6 FMSHRC 1, 3-4 (January 1984), the Commission set out a
four-part test for analyzing S&S issues. Evaluation of the criteria is made assuming "continued
normal mining operations." U.S. Steel Mining Co., 6 FMSHRC 1573, 1574 (July 1984). The
question of whether a particular violation is S&S must be based on the particular facts
surrounding the violation. Texasgulf, Inc., 10 FMSHRC 498 (April 1988). The Secretary must
establish: (1) the underlying violation of the safety standard; (2) a discrete safety hazard, a
measure of danger to safety, contributed to by the violation; (3) a reasonable likelihood that the
hazard contributed to will result in an injury; and (4) a reasonable likelihood that the injury in
question will be of a reasonably serious nature. The Secretary is not required to show that it is
more probable than not that an injury will result from the violation. U.S. Steel Mining Co., 18
FMSHRC 862, 865 (June 1996).
I find that the Secretary did not establish that the violation was S&S. There was not a
reasonable likelihood that the hazard contributed to by the violation will result in an injury. I
base my finding in large part on the fact that the cited underground room is not a travelway or
passageway. Miners do not enter the room for any purpose other than to clean it up, grease
fittings, and maintain equipment. I also credit the testimony of Trembley that miners are usually
on their knees when they shovel the accumulations onto the belt. I also find that if anyone were
injured while entering the room, the injury would not be of a reasonably serious nature.

II. APPROPRIATE CIVIL PENALTIES
Section 11 O(i) of the Mine Act sets out six criteria to be considered in determining an
appropriate civil penalty for a violation. The Chile Bar Slate Mine is a medium-sized mine that
worked 14,908 man-hours in 2003. MSHA has issued about 14 citations at the Chile Bar Slate
Mine in 2003. The violations were abated in good faith. The total penalty assessed in this
decision will not have an adverse effect on Placerville's ability to continue in business. My
findings on gravity and negligence are discussed above.

27 FMSHRC 121

III. ORDER
Based on the criteria in section l IO(i) of the Mine Act, 30 U.S.C. § 820(i), I assess the
following civil penalties:
Citation No.

30 C.F.R. §

6356894
6356895
6356896

56.14100(b)
56.14100(b)
56.20003(b)

$60.00
60.00
60.00.

TOTAL PENALTY

$180.00

Penalty

Accordingly, the citations contested in this case are AFF1RMED or MODIFIED as set
forth above and Placerville Industries, Inc., is ORDERED TO PAY the Secretary of Labor the
sum of $180.00 within 30 days of the date of this decision.
!

Richard W. Manning
Administrative Law Judge

Distribution:

John D. Pereza, Conference & Litigation Representative, Mine Safety & Health Administration,
2060 Peabody Road, Suite 610, Vacaville, CA 95687-6696 (Certified Mail)
David W. Donnell, Esq., Robert D. Peterson Law Corporation, 3300 Sunset Blvd., Suite 110,
Rocklin, CA 95677 (Certified Mail)

RWM

27 FMSHRC 122

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
1244 SPEER BOULEVARD #280
DENVER, CO 80204-3582
303-844-35n/FAX 303-844-5268

February 7, 2005
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Petitioner

CIVIL PENALTY PROCEEDING
Docket No. WEST 2004-220-M
A.C. No. 04-03007-19403

v.
Ralston Quarry
ASPHALT PAVING COMPANY,
Respondent

DECISION
Appearances:

Lydia Tzagoloff, Esq., Office of the Solicitor, U.S. Department of Labor,
Denver, Colorado, for Petitioner;
David Z. Gerganoff, Safety Coordinator, Asphalt Paving Company,
Golden, Colorado, for Respondent.

Before:

Judge Manning

This case is before me on a petition for assessment of civil penalty filed by the Secretary
of Labor, acting through the Mine Safety and Health Administration ("MSHA"), against Asphalt
Paving Company ("Asphalt Paving"), pursuant to sections 105 and 110 of the Federal Mine
Safety and Health Act of 1977, 30 U.S.C. §§ 815 and 820 (the "Mine Act"). An evidentiary
hearing was held in the Commission's courtroom in Denver, Colorado.

I. BACKGROUND, SUMMARY OF THE EVIDENCE, AND
DISCUSSION WITH FINDINGS OF FACT AND CONCLUSIONS OF LAW
Asphalt Paving operates a quarry in Jefferson County, Colorado. The quarry is on about
6 acres of land and it has 62 conveyors, 4 crushers, and 7 screens. (Tr. 41-42). On September 9,
2003, MSHA Inspector Laurence Dunlap inspected the Ralston Quarry. During his inspection,
Inspector Dunlap investigated an accident that occurred at the quarry on May 29, 2003. The
inspector issued Citation No. 6298212 in conjunction with the accident investigation. At the
hearing, the parties announced that they reached a settlement for Citation No. 6298211, the other
citation at issue in this case, which I approved.

27 FMSHRC 123

Inspector Dunlap issued Citation No. 6298212 under section 104(a) of the Mine Act
alleging a violation of 30 C.F.R. § 56.14107(a). The body of the citation states:
The return roller that is 2 feet 6 inches from ground level, located
in the secondary tunnel, is not guarded. Spillage occurs on a
regular basis in the tunnel and is cleaned weekly. On May 29,
2003, a worker shoveling material from under the moving belt
caught hi_s arm between the return roller and the conveyor belt.
The worker received a serious injury that resulted in restricted
duty.
The inspector determined.that it was reasonably likely that someone would be injured as a result
of this condition and, if an injury were to occur, it could result in permanently disabling injuries.
He determined that the violation was of a significant and substantial nature ("S&S") and that
Asphalt Paving' s negligence was low. The cited safety standard provides that "[m]oving
machine parts shall be guarded to protect persons from contacting gears, sprockets, chains, drive,
head, tail, and takeup pulleys, ... and similar moving parts that can cause injury." The Secretary
proposes a penalty of $154.00 for this citation.
Inspector Dunlap testified that Marc Crowe, an Asphalt Paving employee, was shoveling
accumulations in a tunnel under the surge pile when he got his arm stuck between the return
roller and the conveyor belt. (Tr. 12-13). He received second degree bums on his arm as a result
of this accident. The accident occurred when the shovel got caught in the pinch point, which
pulled his arm between the roller and belt. Crowe gained access to the tunnel by squeezing
through an opening adjacent to the conveyor on the west side of the tunnel. (Ex. 4, p. 2). Crowe
told Inspector Dunlap that he had been entering tunnel through that opening for about four years.
(Tr. 14). He also told the inspector that the accumulations are cleaned out about once a week.
The inspector was able to enter the tunnel through this opening, which he estimated to be about
16-18 inches wide. (Tr. 21-22). Material builds up under the conveyor belt and must be
shoveled onto the belt. (Tr. 16; Ex. 4, pp. 3-4). The pinch point for the conveyor was two feet
six inches from the floor of the tunnel. (Tr. 16).
Inspector Dunlap testified that Asphalt Paving has a lock-out procedure that employees
are supposed to follow when shoveling up accumulations around the belt. (Tr. 18). As a
consequence, before a miner works in the tunnel, he is required to shut down and lock out the
conveyor. Inspector Dunlap testified that the pinch point on the return roller where Crowe got
his arm caught is the type of moving machine part that is covered by the safety standard. (Tr.
21). He stated tJlat Crowe' s injuries could have been much worse. (Tr. 23-24). Crowe told him
that, when he got his arm caught between the roller and the belt, he knew that the metal splice for
the belt would be coming around so he pushed his feet against a solid surface and pulled his arm
out before the splice arrived. Inspector Dunlap determined that Asphalt Paving's negligence was
low because Crowe told him that the quarry superintendent was not aware that he was shoveling
accumulations in the tunnel while the conveyor was operating. (Tr. 29-30). Nevertheless,
27 FMSHRC 124

Inspector Dunlap believes that management should have been aware that Crowe was shoveling
accumulations in this manner because Crowe told him that he had been doing it this way every
week for four years. (Tr. 31).
Ray Wright, superintendent at the quarry, is in charge of production, safety, and
environmental compliance. Wright testified that Crowe had worked at the quarry for 17 years
prior to the accident. (Tr. 41). Wright also testified that Crowe was aware that the company's
safety rules prohibited miners from entering the tunnel while the belt was operating. Wright
testified that he did not know that Crowe was entering the tunnel by squeezing through an
opening on the west side of the tunnel and shoveling accumulations while the belt was running.
He admitted, however, that during his employment in the mining industry he has seen miners
taking shortcuts. (Tr. 51).
Wright testified that the proper procedure for cleaning up accumulations is to lock out
and tag out the conveyor system before entering the tunnel. (Tr. 43). He does not want anyone
entering the tunnel when the belt is running. Because the east gate to the tunnel was kept locked
and employees were prohibited from entering the tunnel until the belt was locked out, Wright
does not believe that the tunnel should be considered to be a work area. (Tr. 49). The opening
on the west end of the tunnel that Crowe used is 12 inches wide. (Tr. 45; Ex. A). Most people
could not fit through the opening and it was not the normal entrance to the tunnel. Most
employees entered the tunnel through the gate on the east end of the tunnel. (Tr. 45-46; Ex. B).
The surge pile is quite large and the tunnel goes beneath it. (Ex. G). Accumulations in the
tunnel are not shoveled out on a fixed schedule but on an as-needed basis. Crowe returned to
work after he was treated by a physician. Crowe was suspended three days without pay for
failing to follow company safety rules. (Tr. 48; Ex. F).
The condition was abated by placing a guard around the roller. (Tr. 52). Asphalt Paving
also bolted wire mesh across the opening at the west end of the tunnel so that employees could
no longer enter the tunnel at that location.
The Secretary argues that she established an S&S violation of the safety standard. (Tr.
55). Inspector Dunlap took into consideration the fact that management did not know that Crowe
was shoveling accumulations in the tunnel while the belt was running by designating Asphalt
Paving's negligence as low. Asphalt Paving argues that the citation should be vacated because
management was not aware that Crowe was violating the company's safety rules by shoveling
accumulations in the tunnel while the belt was running. (Tr. 56). Crowe's actions were
intentional and Asphalt Paving should not be held liable for intentional safety violations
committed by its employees. It maintains that an employer cannot guard against the intentional
misconduct of employees. (Tr. 57-58).
I find that the Secretary established a violation of section 56.14107(a). The cited pinch
point was required to be guarded under the requirements of that safety standard. Section
14107(b) of the safety standard provides that guards are not required "when the exposed moving
27 FMSHRC 125

parts are at least seven feet away from walking or working surfaces." I find that the tunnel was a
walking or working surface because at least one employee regularly worked in the tunnel while
the conveyor system was operating. The pinch point was only two and a half feet from the floor
of the tunnel. Although Asphalt Paving thought that the unguarded pinch point was in an
inaccessible area, at least one miner was working in the tunnel on a regular basis to shovel
accumulations onto the belt while the belt was moving. Although Wright testified that he did not
expect miners to slip through the one-foot wide opening on the west side of the tunnel, he
acknowledged that miners will take often shortcuts.
Asphalt Paving argues that because the alleged violation was the direct result of an
intentional safety violation committed by Crowe, the citation should be vacated. I reject this
argument. It is well established that operators are liable without regard to fault for violations of
the Mine Act. See e.g., Sewell Coal Co. v. FMSHRC, 686 F.2d 1066, 1071 (4th Cir. 1982);
Allied Products Co. v. FMSHRC, 666 F.2d 890, 893-94 (5th Cir. 1982); Western Fuels-Utah,
Inc., 10 FMSHRC 256, 260-61 (March 1988), aff'd on other grounds, 870 F.2d 711 (D.C. Cir.
1989); Asarco, Inc., 8 FMSHRC 1632, 1634-36 (November 1986), afj'd, 868 F.2d 1195 (10th
Cir. 1989). The Commission and the courts have also consistently held that a miner's misconduct
in causing a violation is not a defense to liability. For example, in Allied Products, the court held
that the operator is liable for violations even where "significant employee misconduct" c~used the
violations. 666 F.2d at 893-94. The court concluded: "If the act or its regulations are violated, it
is irrelevant whose act [precipitated] the violation ... ; the operator is liable." Id. at 894.
Similarly, in Ideal Cement Co., 13 FMSHRC 1346, 1351(September1991), the Commission
observed that, "[u]nder the liability scheme of the Mine Act, an operator is liable for the violative
conduct of its employees, regardless of whether the operator itself was without fault and
notwithstanding the existence of significant employee misconduct." Indeed, the Commission has
held that an operator is liable for a violation of the safety standard requiring adequate service
brakes on mobile equipment where the brakes were defective because disgruntled employees
intentionally tampered with the slack adjusters for the brakes. Fort Scott Fertilizer-Cullar, Inc.,
17FMSHRC 1112, 1115(July1995).
I also find that the Secretary established that the violation was S&S. A violation is
classified as S&S "if, based upon the particular facts surrounding the violation, th~re exists a
reasonable likelihood that the hazard contributed to will result in an injury or illness of a
reasonably serious nature." National Gypsum Co., 3 FMSHRC 822, 825 (April 1981). In
Mathies Coal Co., 6 FMSHRC 1, 3-4 (January 1984), the Commission set out a four-part test for
analyzing S&S issues. Evaluation of the criteria is made assuming "continued normal mining
operations." U.S. Steel Mining Co., 6 FMSHRC 1573, 1574 (July 1984). The question of
whether a particular violation is S&S must be based on the particular facts surrounding the
violation. Texasgulf, Inc., 10 FMSHRC 498 (April 1988). The Secretary must establish: (1) the
underlying violation of the safety standard; (2) a discrete safety hazard, a measure of danger to
safety, contributed to by the violation; (3) a reasonable likelihood that the hazard contributed to
will result in an injury; and (4) a reasonable likelihood that the injury in question will be of a
reasonably serious nature. The Secretary is not required to show that it is more probable than not
27 FMSHRC 126

that an injury will result from the violation. U.S. Steel Mining Co., 18 FMSHRC 862, 865 (June
1996).
The Secretary established the underlying violation of the safety standard and that a
discrete safety hazard was created. There was a reasonable likelihood that the hazard contributed
to by the violation would result in an injury. The undisputed evidence establishes that Crowe
was entering the tunnel on a regular basis to shovel accumulations onto the belt while the
conveyor system was operating. Assuming continued normal mining operations, it was
reasonably likely that the unguarded pinch point would injure him. Crowe sustained an injury of
a reasonably serious nature and it is clear that his injuries could have been much more serious.
The belt could have pulled off his arm or ripped skin and muscles off his arm. The parties do not
contest the inspector's negligence finding.

II. APPROPRIATE CIVIL PENALTIES
Section l lO(i) of the Mine Act sets out six criteria to be considered in determining an
appropriate civil penalty for a violation. The Ralston Quarry is a medium-sized mine that
worked 31,981 man-hours in 2003. MSHA issued about 21 citations at the Ralston Quarry in
the two years preceding September 9, 2003. Both violations were abated in good faith. The total
penalty assessed in this decision will not have an adverse effect on Asphalt Paving's ability to
continue in business. My findings on gravity and negligence are discussed above.

III. ORDER
Based on the criteria in section l lO(i) of the Mine Act, 30 U.S.C. § 820(i), I assess the
following civil penalties:
Citation No.

30 C .F.R. §

Penalty

6298211
6298212

§103(d) of Act
56.14107(a)

$60.00
154.00

TOTAL PENALTY

$214.00

Accordingly, the citations contested in this case are AFFIRMED and Asphalt Paving
Company is ORDERED TO PAY the Secretary of Labor the sum of $214.00 within 30 days of
the date of this decision.

Richard W. Manning
Administrative Law Judge
27 FMSHRC 127

Distribution:

Lydia Tzagoloff, Esq., Office of the Solicitor, U.S. Department of Labor, P.O. Box 46550,
Denver, CO 80201-6550 (Certified Mail)
Gregory Z. Gerganoff, Safety Coordinator, Asphalt Paving Company, 14802 West 44th Avenue,
Golden, CO 80403-1824 (Certified Mail)

RWM

27 FMSHRC 128

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
601 NEW JERSEY AVENUE, N.W., SUITE 9500
WASHINGTON, D.C. 20001-2021

February 24, 2005
TEMPORARY REINSTATEMENT
PROCEEDING

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
on behalf of WILFREDO MORALES,
Petitioner

Docket No. SE 2005-71-DM
SE-MD 2005-01

v.
ARENERO RAFAEL COLON, INC.
Respondent

Arenero Rafael Colon
Mine ID 54-00150

ORDER TEMPORARILY REINSTATING
WILFREDO MORALES
This matter is before me on an application for temporary reinstatement filed by the
Secretary of Labor (Secretary) on behalf of Wilfredo Morales pursuant to Section l05(c)(2) of
the Federal Mine Safety and Health Act of 1977 (Mine Act or Act) (30 U.S.C. §815(c)(2)). The
Secretary seeks an order requiring the Respondent (Arenero Rafael Colon, Inc. (Arenero)) to
reinstate Mr. Morales as an employee pending a decision on the merits of the discrimination
complaint Mr. Morales filed with the Secretary's Mine Safety and Health Administration
(MSHA) on November 15, 2004. A hearing on the application was conducted in San Juan,
Puerto Rico. At the conclusion of the hearing counsels orally summarized their arguments. For
the reasons that follow, I grant the application, and I order that Mr. Morales be reinstated on a
temporary basis.

THE EVIDENCE
I. The Arenero Facility
Arenero operates a sand processing facility located in San Lorenzo, Puerto Rico. At the
facility sand is extracted, processed, and shipped to purchasers. Once the sand is extracted, it is
loaded onto haulage trucks by a front end loader (loader). The trucks are driven to the facility's
processing plant. At issue in this matter is the condition of a part of the road connecting the sand
extraction site to the plant.
The extraction area is at a higher elevation than the plant. To reach the plant haulage,
truck drivers must descend a slope of approximately 15 degrees. Drops exist on both sides of the
slope, and where they exist, the road is bermed with sand. There is a small pond at the bottom
right-hand side of the slope (as one proceeds down). The area at the top of the slope, including
27 FMSHRC 129

the extraction and loading area, is level. The area at the bottom of the slope, including the route
the road talces to the processing plant, also generally is level (see Resp. Exh. 5). 1
Haulage trucks first enter the facility below the slope. Therefore, at the start of the
workday they must travel up-slope to be loaded. Normally, it talces approximately 20 minutes for
a loaded truck to drive from the extraction area to the plant. Once loaded, the trucks weigh
between 60,000 pounds and 120,000 pounds, depending on their type.

II. Morales and Arenero
Wilfredo Morales was dismissed by Arenero on July 6, 2004, at which time he had
worked for Arenero for approximately four years and seven months as a heavy equipment
operator. Morales operated several different types of equipment, including an excavator, a
loader, a bulldozer and a haulage truck. At the time of his dismissal, Morales was operating a
haulage truck. While others driving haulage trucks at the facility were employees of a contractor,
Morales was an employee of Arenero. Although the truck he drove was owned by his son,
Morales's wages were paid by the company.

Mr. Morales was supervised by Ruben Roman, who described Morales as a good
employee, one who arrived on time, who was available when needed and who followed
instructions. However, according to Mr. Colon, there was another side to Mr. Morales as an
employee, in that when operating a loader, he was slow to load trucks and, as a result, his
productivity was low. Colon testified that he and Roman spoke with Morales "many times" about
this aspect of his job performance (Tr.168-169).2
III. Events of July 1, 2004
On the night of June 30, the hourly precipitation data of the National Oceanic and
Atmospheric Administration (NOAA) shows that between the hours of 11:00 p.m. and 12:00
a.m., .2 inches of rain fell at NOAA' s San Lorenzo weather station, which is located in the

The road and land adjacent to it were best described by Arenero's Treasurer and
Plant Manager, German Colon. Mr. Colon, who holds a BA in science and engineering,
estimated the angle of the slope at 15 degrees and the length of the road on the slope as 40 to 50
meters. He described the pond as 15 feet wide and 15 to 20 feet long. In addition, Mr. Morales
described the width of the road as approximately 12 feet. This was not disputed by Arenero's
witnesses.
2

Mr. Colon could not recall the dates when the discussions took place, and he
agreed Arenero never expressed its job performance concerns to Morales in writing (Tr.169).
27 FMSHRC 130

vicinity of the mine{Resp. Exh. 3 at 19).3 Between the hours of 12:01 a.m. and 4:00 a.m. an
additional .7 inches of rain was recorded ®.:.at 22).
Morales arrived at the mine around 7:00 a.m. He was joined by three other haulage truck
drivers who were employed by Arenero's haulage contractor. Morales and the other drivers
proceeded up the road to the sand extraction area. However, because the road was wet and
slippery, the drivers did not want to travel back down the slope with loaded trucks. According to
Morales, the drivers did not think it was safe. Morales noted that his truck would be loaded, that
he would be descending the slope in first gear and that he would have to brake on the way down.
Therefore, he feared that his truck might slip off the road and/or overturn, and that he might be
injured or worse.
Morales asserted that for the haulage trucks to use the road safely, either the bulldozer
had to scrape the wet material from the sloped part of the road or the drivers had to wait until the
sun dried the road (Tr. 23). However, according to Morales, there was a problem on July 1. The
bulldozer broke down and could not scrape the wet material from the road.
Meanwhile, Morales's supervisor, Mr. Roman, who was working in the plant area,
received a call from the bulldozer operator, who told Roman that the bulldozer could not be
operated because the belts on the bulldozer were broken and needed to be replaced. Roman
called the company's contract mechanic, Rudolfo Ramos, and advised him of the problem.
Ramos testified that he heard from Roman between 7:45 a.m. and 8:00 a.m. Ramos told Roman
he would come to the facility. According to Ramos, he arrived at the mine between 9:30 a.m.
and 10:00 a.m. It took him about two hours to repair the bulldozer, which was back in operation
between 11 :45 a.m. and 12:00 p.m.
While Ramos was on his way to the mine, Mr. Roman noticed no trucjcs were arriving at
the plant. He decided to find out why. He traveled up the slope to the flat ground near the
excavation area where the trucks were located. Roman testified that when he reached the area,
the three contract drivers were together and Morales was some distance away. Roman asked one
of the contract drivers, "El Gordo," why the drivers were not hauling sand to the plant (Tr. 115116).4 (According to Roman, as he spoke, Morales moved closer to the group.) El Gordo told
Roman that the road was slippery and the owner of the contracting firm did not want to put his
employees at risk by traveling down the road. Roman, who had worked for 10 to 11 years in the
aggregate industry, told El Gordo that since the drivers had traveled to the top of the slope safely,

3

Copies of the NOAA records were offered by Arenero to establish, among other
things, the amount of rain occurring at the mine on various dates. The copies were offered as
true and accurate replications of official NOAA documents, and I accepted them as such. I also
accept the information set forth on the copies as accurate and factual.
4

El Gordo was the driver' s nickname. Roman did not know the driver' s full name

(Tr. 116).
27 FMSHRC 131

the road was in good enough condition to travel down. Although El Gordo and the other drivers
did not respond to what Roman said, Roman believed Morales .heard the end of the conversation
because Morales had moved even closer to the group. Mr. Roman left the area believing the
drivers would start hauling sand to the plant.5
German Colon was the next person to visit the drivers. According to Mr. Colon, he was
at the plant, and he noticed no trucks were arriving. He wanted to know why, so he traveled to
the top of the slope. On his way to the top he found the road was clear. Colon stated when he
reached the contract drivers he asked them why they were not hauling sand to the plant, and they
responded that the road was "not okay" (Tr. 134). Colon replied in essentially the same way
Roman had, telling the drivers the road was in good condition as shown by the fact their vehicles
had traveled up the slope without incident.
Colon stated that Morales was parked about 25 meters from the contract drivers. Colon
testified he approached Morales and told him to let it be the first and the last time he did
something like this, and Morales asked him what he had done (Tr. 135).
According to Colon, he then left the area and a short time later all of the drivers,
including Morales, began hauling sand to the plant. (The company's delivery records show the
first contract employee arrived at the plant at 9:30 a.m. (Resp. Exh. 2 at 7).)6
Mr. Morales stated that during the course of Colon's visit, he told Colon he was not
hauling sand because the road was muddy, the bulldozer was broken and he could not go down
the slope (Tr. 37).7 Colon did not respond. Morales also stated he told the other drivers what

5

Morales's testimony regarding Roman's visit to the drivers was less detailed than
Roman's and differed from it in several respects. Morales stated that Roman arrived around 9:00
a.m., that he asked the drivers why they were not working, that all of the drivers stated they did
not want to kill themselves and that Roman left without responding (Tr. 30-31). When asked
whether he had made a safety complaint to Roman, Morales was adamant that the drivers had
done so (Tr. 35).
6

Morales described Colon's visit somewhat differently, Morales stated Colon
arrived and asked why the trucks were not operating. In Morales's version, Colon told the
drivers they had to "load up" or "go" (Tr. 33; see also Tr. 37-38 ). Colon left, but came back a
short time later and said to Morales, "[D]on't do this again. If you do this again you go to hell
together with your truck" (Tr. 34). Later in his testimony, Morales quoted Colon as stating,
"Don't ever do this to me again; otherwise you'll have to get the hell out of here together with
your truck" (Tr. 38). .
7

In the complaint he lodged with MSHA, Morales did not specifically indicate he

complained about unsafe conditions either to Roman or Colon. However, he stated in the
complaint that Colon "told us angrily that we must load the trucks and it did not matter the
27 FMSHRC 132

Colon had said to him, and that he asked the other drivers as well as the excavator operator what
he had done (Tr. 38).
After Colon was gone, the drivers, including Morales, loaded their trucks and proceeded
to drive to the plant. Morales testified they did so because they believed Colon would "kick us
out" if they continued their refusal (Tr. 39). By that time the sun had dried the road so that it was
safe to travel, and Morales worked the rest of the day.
· IV. The Events of July 2 and July 3, 2004
On Friday, July 2, 2004, and on Saturday, July 3, Morales worked normal work days.
However, around 4:00 p.m. on Saturday, Roman told Morales not to bring his truck to work on
July 6, that Colon wanted to speak with him. Roman did not say why.

V. The Events of July 6, 2004
Around 1:00 p.m. on July 6, Mr. Morales went to see Mr. Colon as Roman had directed.
Morales and Colon testified about their resulting conversation. According to Morales, Colon
told him he would have to leave and make money somewhere else (Tr. 41). Morales asked why,
and Colon said because of Morales's "insubordination" @J. Morales did not ask what Morales
meant, and Colon did not explain.
Colon testified he told Morales he was being dismissed for insubordination in that he
refused to haul sand without reason (Tr. 144). In addition, Colon stated he also told Morales he
was being dismissed because his truck did not have an automated load cover and because
Morales's work performance was poor (Tr. 143-144).8
After the conversation, Morales left the mine and has not worked since for Arenero.9

condition of the road," a statement which, if true, inferentially indicates Colon understood the
drivers' refusal to haul was based on their belief the road was unsafe.
8

Colon explained that Commonwealth environmental regulations require covered
loads on haulage trucks and that neither the trucks of the contractor nor the truck Morales drove
were equipped with automated load covers. Rather, covers on the contractor's trucks and on the
truck Morales used had to be manually installed, a procedure requiring the drivers to climb on the
trucks' beds. In Colon's view, this procedure endangered the drivers. Colon also explained that
Morales's poor work p~rformance consisted of his low productivity, something he and Roman
had orally warned Morales about prior to July I (Tr. 168-169).
9

The termination of Morales was not the only change in employment at the mine.
Colon also contracted with a new haulage company.

27 FMSHRC 133

THE LAW
Section 105(c) of the Mine Act prohibits discrimination against miners for exercising any
protected right under the Act. The purpose of the protection is to encourage miners "to play an
active part in the enforcement of the Act" recognizing that "if miners are to be encouraged to be
active in matters of safety and health, they must be protected against any possible discrimination
which they might suffer as a result of their participation" (S. Rep. No. 181, 95t11 Cong., !51 Sess.
35 (1977), reprinted in Senate Subcommittee on Labor, Committee on Human Resources, 95t11
Cong., 2°d Sess., Legislative History of the Federal Mine Safety and Health Act of 1977 at 623
(1978) (Legis. Hist.)).
As I explained at the hearing, in ruling on an application for temporary reinstatement the
issue before the judge is limited to a determination as to whether the miner's complaint "is
frivolously brought" (Sec. of Labor on behalf of Price v. Jim Walter Resources, Inc. v.
FMSHRC, 920 F2d 738 (11th Cir. 1990)). It is "not the judge's duty ... to resolve ... conflict[s]
in testimony" (Sec. on behalf of Albu v. Chicopee Coal Co., Inc., 21FMSHRC717, 719 (July
1999)), rather, the question is whether the evidence establishes the complaint is non-frivolous
(see Tr. 6-8).
The Courts have equated the "not frivolously brought" standard with a "reasonable cause
to believe" standard (Brock v. Roadway Express. Inc., 481U.S.252 (1987)). The Courts also
have equated it with finding the complaint is "not insubstantial" and "not clearly without merit"
(Jim Walter Resources, 920 F.2d at 747). In addition, the legislative history of the Act defines
the "not frivolously brought standard" as whether the complaint "appears to have merit" (Legis.
Hist. at 624-625).

I. The "Not Frivolously Brought Standard" and a Prima Facie Case
I conclude that Morales's complaint was not frivolously brought. It has been held
repeatedly that to establish a prima facie case of discrimination, a complainant must show that he
or she engaged in protected activity and that the adverse action complained of was motivated in
any part by that activity (see Dykhoff v. U.S. Borax. Inc., 22 FMSHRC 1194, 1198 (October,
2000); Driessen v. Nevada Goldfields. Inc., 20 FMSHRC 324, 328 (April, 1998); s -ec. on behalf
of Pasula v. Consolidation Coal Co., 2 FMSHRC 2786, 2799 (October, 1980), rev'd on other
grounds sub nom. Consolidation Coal Co. v. Marshall, 663 F.2d 1211 (3n1 Cir. 1981); Secretary
on behalf of Robinette v. United Castle Coal Co., 3 FMSHRC 803, 817-818 (April, 1981)). The
operator may rebut the prima facie case by showing either that no protected activity occurred or
that the adverse action was in no part motivated by protected activity (see Robinette, 3 FMSHRC
at 818, n. 20). To meet the standard that is at issue in an application for temporary reinstatement,
the complainant need ~>nly establish a prima facie case, something Morales has done.

II. Protected Activity

27 FMSHRC 134

Mr. Morales's assertion that he refused to haul sand on the morning on July 1 because he
believed the road was not safe is established by the record and is protected. While there is a
dispute as to whether Morales actually complained about the condition of the road either to
Roman or Colon, I need not resolve the controversy because there is no dispute that Roman
understood the drivers were refusing to haul sand because the road was slippery and because they
believed hauling under the existing conditions was dangerous. Roman testified El Gordo told
him so.
Roman knew that Morales, although physically some distance from the other drivers
during Roman's conversation with El Gordo, was involved in the same work refusal as the other
drivers, and it is reasonable to conclude Roman understood Morales was refusing to work for the
same reason.
Moreover, I find that Colon too understood Morales was not hauling sand because of the
condition of the road. Like Roman, Colon responded to the drivers' complaint the road was "not
okay" by assuring them since they had reached the top of the slope without problems, it was safe
to proceed down. Once again, Morales physically was some distance from the other drivers, but,
like Roman, Mr. Colon understood Morales was involved in the same work refusal, and it is
reasonable to conclude Colon understood Mr. Morales was refusing to work for the same reason
as the other drivers. (Communication of a perceived hazard "must be evaluated not only in terms
of the specific words used, but also in terms of the circumstances within which the words are
used" (Hogan and Ventura v. Emerald Mines Cor.p., 8 FMSHRC 1066, 1074 (July 1986), aff'd
!!!Wh. 829 F.2d 31 (3rd Cir. 1987 (table cite)).
I further find that Morales established his good faith belief the road was hazardous (See
Robinette, 3 FMSHRC at 809-812; Sec. on behalf of Bush v. Union Carbide Cor.p., 5 FMSHRC
993, 997 (June 1983)). A good faith belief "simply means an honest belief that a hazard exists"
(Robinette, 3 FMSHRC at 810). There is nothing in the record to indicate Morales's belief in the
unsafe condition of the road was other than honest. Almost an inch of rain had fallen the night of
June 30-July 1. Obviously, the road was wet. It is true that Arenero offered testimony that on
the morning of July 1 and prior to Roman's and Colon's visits, the bulldozer was used to clean
the path and that after it broke down, the loader finished the job (see Tr. 83-90 (Testimony of
Serafin Martinez)). Morales, on the other hand, stated his belief that the bulldozer was not used
and that he did not know whether or not the loader was used. In fact, both the bulldozer and the
loader may have been used and the slope may indeed have been safe to travel. However, if so,
neither Roman nor Colon responded to the drivers' concerns with this information. Rather, they
offered the drivers a non sequitur, telling them since they had made it to the top of the slope
without incident, they would make it down the same way. Clearly, Roman's and Colon's opinion
did not take account of the fact that on the way down the slope the drivers would face
substantially different conditions, in that their trucks would be fully loaded and they would need
to brake. Nor was it unreasonable for the drivers, including Morales, to think the sand berms on
both sides of the slope would not prevent their fully loaded trucks from over traveling the road.

27 FMSHRC 135

Once the safety complaint was communicated, Roman and Colon had a duty to address
the perceived danger in a manner that reasonably should have resolved the miners' fears (Gilbert
v. FMSHRC, 866 F.2d 1433, 1441 (D.C. Cir. 1989); Secretary v. Metric Constructors. Inc., 6
FMSHRC 226, 230 (February 1984), aff'd sub nom. Brock v. Metric Constructors, Inc., 766 F.2d
469 (11th Cir. 1985); Sec. on behalf of Pratt v. River Hurricane Coal Co., 5 FMSHRC 1529, 1534
(September 1983)). Roman's and Colon's responses did not meet this requirement. The drivers
were not told why the road was safe given the conditions they believed they would face if they
used it (See e.g., Hogan and Ventura, 8 FMSHRC at 1074)).

Ill. Motivation of Adverse Action
Colon testified that at least one of the reasons for Morales's dismissal was his failure to
haul sand on the morning of July 1, that is, for his "insubordination." Thus, while Colon testified
there were other reasons as well, Morales was dismissed in part at least for his protected activity.
Having established he engaged in protected activity and was dismissed at least in part because of
that activity, Mr. Morales is entitled to the relief he seeks.

Order
Based on the above, I find that the Secretary has met her burden of establishing that Mr.
Morales's complaint was not "insubstantial" or "clearly without merit" in that she has made a
sufficient showing of the elements of a prima facie case. This stated, it is not certain that
Morales will be able to prevail in the discrimination proceeding. For one thing, the company's
assertions it dismissed Morales for reasons that are not protected by the Mine Act will need to be
more fully evaluated.
The purpose of temporary reinstatement is to render the complainant financially secure
during the pendency of his discrimination case. In enacting the "not frivolously brought"
standard, Congress intended that "employers should bear a proportionately greater burden of the
risk of an erroneous decision in a temporary reinstatement proceeding" (Jim Walter Resources,
Corp., 920 F.2d at 748 n. 11). However, it would be inequitable to require Arenero to reinstate
Morales for an indefinite period. At the hearing, counsel for the Secretary stated that the
Secretary had completed her investigation of Morales's complaint (Tr. 192-193). Accordingly, I
expect the Secretary to proceed expeditiously with her decision regarding the filing of a
complaint and, should she decide to go forward, to file it no later than April 1, 2005. Once a
complaint is filed, I will promptly schedule a hearing.

27 FMSHRC 136

In view of the foregoing, Arenero js ORDERED to REINSTATE Wilfredo Morales to
the position he held prior to his discharge on July 6, 2004, and to do so at the same rate of
compensation and benefits and with the same work hours, including overtime.

j) u//d/jj~,______
David F. Barbour
Administrative Law Judge
(202) 434-9980
Distribution: (Certified Mail and by Facsimile)
James A. Magenheimer, Esq., U.S. Department of Labor, Office of the Solicitor, 201 Varick
Street, Room 707, New York, NY 10014
Hector Claudio Rosario, Mondriguez and Mondriguez, Calle Joaquin Poupart #12, Apartado 295,
Las Piedras, PR 00771
Freddie Perez Gonzalez, Esq., Luis Vargas Lopez, Esq., Freddie Perez Gonzalez & Assoc.,
P.S.C., P.O. Box 193729, San Juan, PR 00919-3729
.

ej

27 FMSHRC 137

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
1244 SPEER BOULEVARD #280
DENVER, CO 80204-3582
303-844-35n/FAX 303-844-5268

February 24, 2004
SECRETARY OF LABOR,
:MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Petitioner

CIVIL PENALTY PROCEEDINGS
Docket No. WEST 2004-284
A.C. No. 42-02263-22817
Bear Canyon No. 3 Mine

V.

Docket No. WEST 2004-372
A.C. No. 42-02263-28001
Bear Canyon No. 3 Mine

C. W. :MINING COMPANY,
Respondent

Docket No. WEST 2004-385
A.C. No. 42-01697-28929
Bear Canyon No. 1 Mine ·

DECISION
Appearances:

Kristi L. Floyd, Esq., Office of the Solicitor, U.S. Department of Labor,
Denver, Colorado, for Petitioner;
Carl F. Kingston, Esq., Salt Lake City, Utah, for Respondent.

Before:

Judge Manning

These cases are before me on three petitions for assessment of civil penalty filed by the
Secretary of Labor, acting through the Mine Safety and Health Administration ("MSHA"),
against C. W. Mining Company ("CW"), pursuant to sections 105 and 110 of the Federal Mine
Safety and Health Act of 1977, 30 U.S.C. §§ 815 and 820 (the "Mine Act"). The cases involve
six citations issued at the Bear Canyon Nos. 1 and 3 Mines, which are underground coal mines in
Emery County, Utah. The Secretary proposes a total penalty of $7,725.00 in these cases. The
parties introduced testimony and documentary evidence at a hearing held in Salt Lake City, Utah.

I. DOCKET NO. WEST 2004-284
MSHA' s Price, Utah, office received a complaint under section 103(g) of the Mine Act
stating that some miners at the Bear Canyon No. 3 Mine had not been properly trained. (Tr. 11).
MSHA Inspector Lester Coleman investigated the complaint on November 11, 2003, by looking
at the mine's training records and time cards. After his review, Inspector Coleman issued Order
No. 7635413 under section 104(g)(l) of the Mine Act alleging a violation of 30 C.F.R. § 48.6(b).
The body of the order provides as follows:

27 FMSHRC 138

The'operator acknowledges that the following newly employed
experienced miner, Manuel Lopez, did return to work at this
underground coal mine on September 9, 2003, after an absence of
more than fourteen months. The afore mentioned miner was not
provided with any training as required by this part and section.
The operator is aware of this training requirement. The operator is
hereby ordered to withdraw the miner from the mine until the
employee .is trained. The Federal Mine Safety and Health Act
declares that an untrained miner is a hazard to himself and others.
The inspector determined that an injury was unlikely, that the violation was not of a significant
and substantial nature (''S&S"), and that the negligence was high. The safety regulation
provides, in part, that "[e]xperienced miners must complete the training prescribed in this section
before beginning work duties." Subsection 46.6(a)(4) states that the training requirements in
section 46.6 apply to miners returning after an absence of 12 months or more. The Secretary
proposes a penalty of $500.00 for this order.
Inspector Coleman testified that the time cards showed that Mr. Lopez had worked at the
mine for about eight to ten days in September 2003 but there was no record that he had received
any experienced miner training. He worked on the surface as a mechanic at that time. (Tr. 23).
The inspector testified that he based this conclusion on Lopez's time cards. (Tr. 17; Ex. 0-4).
He had previously worked at the mine from April through July 2002 and had received new miner
training, task training, and annual refresher training during that employment period. (Tr. 15, 1820; Ex. G-5). Lopez worked underground in 2002. (Tr. 45). Inspector Coleman determined that
the violation was a result of CW' s high negligence because Ken Defa, the mine superintendent,
acknowledged that Lopez had never received experienced miner training. In addition, the
inspector believed that Lopez had only worked at the mine for a few months in 1992. Coleman
immediately terminated the order on November 11, 2003, because Lopez was not working at the
mine. Lopez was apparently out on strike. (Tr. 13, 22).
Robert Brown, maintenance superintendent, testified that Lopez worked in the surface
shop in August and September 2003. (Tr. 31 ). He did not work underground. Lopez performed
light repair and body work at the surface shop. Brown testified that Lopez was a safe worker.
Brown believed that Lopez had received all required training because the checklist that he saw
had the training box checked off.
Ken Defa testified that when a person is hired, CW checks to see if he has completed the
requisite training. Training is often obtained through the College of Eastern Utah. In the case of
Mr. Lopez, a clerical employee at CW mistakenly checked the box on an internal checklist that
indicated that Lopez was fully trained. (Tr. 39-40). Training is offered in both English and
Spanish at the college.

27 FMSHRC 139

CW argues.that the section 104(g)(l) order is invalid because Mr. Lopez was not
employed at the mine on November 11, 2003, so that an order withdrawing him from the mine
served no purpose. In Twentymile Coal Co., 26 FMSHRC 666, 673 (Aug. 2004), the
Commission held that "a section 104(g) order is an order aimed at a specific individual (one
deemed a hazard to himself and others), and it is to be issued on the spot in real time." The
miner must be immediately withdrawn from the mine. In the face of this argument, counsel for
the Secretary replied that she has no objection to modifying the order to a section 104(a) citation
with the same proposed penalty. (Tr. 48). CW does not dispute that Lopez did not receive
experienced miner training when he was re-employed at the mine and that, as a consequence, it
violated section 48.6. (Ex. G-2). The purpose of section 104(g) is to remove the miner from the
work environment until he has been fully trained. I modify this order to a section 104(a) citation
under my authority in section 105(d) of the Mine Act. See Twentymile, 26 FMSHRC at 672.
CW also argues that the Secretary failed to establish that the violation was the result of its
high negligence. I agree. The inspector based his high negligence determination on the fact that
CW was aware of the requirements of section 48.6 and was aware that Lopez's prior mining
experience was quite minimal. I credit the evidence presented by CW that, as a result of a
clerical error in Lopez's processing, mine management believed that he had completed all
required training. (Tr. 39-40). As a consequence, I find that CW' s negligence was moderate. A
penalty of $200.00 is appropriate for this violation.

II. DOCKET NO. WEST 2004-372
On November 30, 2003, MSHA Inspector Donald Durrant issued Citation No. 7613156 at
the Bear Canyon No. 3 Mine under section 104(d)(l) of the Mine Act alleging a violation of 30
C.F.R. § 75.360(a)(l). The body of the citation provides as follows:
The required preshift examination along the Main North, Main
East, Main South, and South East Mains had not been conducted
within the mine operator's predetermined time frame on Saturday,
November 29, 2003, and Sunday, November 30, 2003, for the day
shift crews. The mine operator's examination schedule for this
area of the mine for the day shift starts at 4:30 a.m. and must be
concluded no later than 7:30 a.m. The mine examiner, who was
also the section foreman in the South East Mains section, stated
that he was told by management personnel that the preshift
examination just needed to be completed by 9:00 a.m. and was not
aware of the revolving preshift schedule and thus had conducted
the examinations on these two days between 8:30 a.m. and 8:40
a.m. Observation of the date, time, and initials along these
travel ways verified the examiner's statements ... for the day shift
on November 30, 2003 ....

27 FMSHRC 140

The inspector determined that an injury was reasonably likely, that the violation was S&S, that
the negligence was high, and that the violation was the result of CW's unwarrantable failure to
comply with the safety standard. The safety standard provides, in part, that "a certified person
designated by the operator must make a preshift examination within three hours preceding the
beginning of any 8-hour interval during which any person is scheduled to work or travel
underground.... The operator must establish 8-hour intervals of time subject to the required
preshift examinations." The Secretary proposes a penalty of $1,100.00 for this order.
At the hearing, the Secretary moved to modify the citation to strike the S&S designation
and to modify it to a section 104(a) citation with a high negligence designation. (Tr. 51). The
motion to modify is granted. CW admitted that it violated the safety standard and that preshift
examinations are scheduled to be conducted at the mine between 4:30 a.m. and 7:30 a.m.. (Ex.
G-6, p. 3). It also admitted that the examinations on the dates cited were actually conducted
between 8:30 a.m. and 8:40 a.m. Id.
Inspector Durrant discovered the violation as he was talking to Lynn Stoddard, the
examiner and section foreman, while examining the preshift books. (Tr. 52). Durrant discovered
that CW divided the mine into segments with slightly different shift schedules. Stoddard told the
inspector that he thought the preshift examinations had to be completed by 9:00 a.m. (Tr. 54).
Inspector Durrant determined that the violation was a result of high negligence because Stoddard
was CW's agent and should have known when preshift examinations were required. (Tr. 55).
Mr Stoddard testified that he worked as a weekend foreman during the fourth quarter of
2003. (Tr. 99). He lived in the Salt Lake City area and traveled to the mine to work Friday,
Saturday, and Sunday. His shift started at 9:00 a.m. on Friday, 6:30 a.m. on Saturday, and 6:00
a.m. on Sunday. He testified that he thought that he had until 9:00 a.m. to complete the preshift
examinations, in part because of his schedule on Friday. (Tr. 100). Stoddard testified that Defa
had previously told him that the preshift examinations were required to be completed by 7:30
a.m., but that he was confused about the schedules.
Defa testified that he did not advise Stoddard that the preshift examinations did not have
to be completed until 9:00 a.m. (Tr. 126). He also testified that this citation is the first citation
issued at this mine for improperly completing a preshift examination.
The only issue with respect to this citation is whether the violation was a result of CW's
high negligence. Stoddard was CW's agent because he was a member of management. In
addition, a miner is considered to be the agent of a mine operator when he is conducting required
examinations. Rochester & Pittsburgh Coal Co., 13 FMSHRC 189, 194-96 (Feb. 1991). As a
consequence, Stoddard's negligence is imputed to CW. Inspector Coleman testified that the
violation was caused by CW' s high negligence because Stoddard "knew or had reason to know
of the preshift intervals ... [and] Mr. Defa ... obviously had made no effort to explain the
preshift times, revolving intervals, to Mr. Stoddard because he wasn't aware of them." (Tr. 5556). The inspector admitted that, given the different shift schedules at the mine, it was
27 FMSHRC 141

"somewhat confusing" to determine when the preshifts were required to be completed. (Tr. 56).
The schedules were posted on a mine bulletin board.
I find that the violation was caused by CW' s moderate negligence. The inspector's
testimony that Stoddard "knew or should have known" when the preshift exams were required to
be completed correlates to a moderate negligence finding. Stoddard credibly testified that he was
simply confused. Since this mine operates during multiple shifts, Stoddard's examination
occurred more than 8 ho~s after the previous exam. I find that the violation was serious but I
reject the Secretary's high negligence arguments. Given the modification of the citation made by
the Secretary at the hearing and my finding of moderate negligence, I find that a penalty of
$400.00 is appropriate.
Inspector Durrant also issued Order No. 7613157 on November 30. This order was
issued under section 104(d)(l) of the Mine Act alleging a violation of 30 C.F.R. § 75.360(b)(9).
The body of the citation provides as follows:
No preshift examination had been conducted at the South East
Mains section electrical installation, at or about X-Cut 4, between
the hours of 6:00 a.m. and 9:00 a.m. for the day shift crew. When
questioned, the section foreman/mine examiner stated that he had
just forgotten to do the examination. Slip, trip, and fall hazards
were found to exist along both sides of the electrical installation.
The inspector determined that an injury was reasonably likely, that the violation was S&S, that
the negligence was high, and that the violation was the result of CW's unwarrantable failure to
comply with the safety standard. The safety standard provides, in part, that the "person
conducting the preshift examination shall examine for hazardous conditions . .. at ...
underground electrical installations ...." The Secretary proposes a penalty of $875.00.
At the hearing, the Secretary moved to modify this order to a section 104(d)(l) citation
because of the modification made to Citation No. 7613156, above. The motion to modify is
granted.
Inspector Durrant testified that when he inspected the mine he discovered the current
date, time, and initials of a preshift examiner had not been posted at the electrical installation at
the crosscut. (Tr. 58). He stated that this power center was required to be examined under the
cited safety standard. Durrant testified that self-contained self-rescuers (SCSRs), tools, and other
equipment were kept in and around the electrical installation. (Tr. 61). He determined that no
examination had been conducted in this area. Durrant testified that when he questioned Stoddard
about it, he told him that he forgot to examine the area. (Tr. 62; Ex. G-8, p. 2). Durrant testified
that Stoddard did not tell him that he conducted the examination but he forgot to record it. (Tr.
63, 86). Inspector Durrant believed that the violation was S&S because·it was reasonably likely
that a serious injury would occur. Durrant found tripping and stumbling hazards in the area.
27FMSHRC 142

Jacks, surveying equipment, and other supplies were lying aro~nd the area which presented a
tripping hazard. There was also loose coal in the area which presented the same hazard. (Tr. 6465). There was an informal lunch room in the same area so miners frequently walk by the
electrical installation. About seven miners were exposed to the hazard. Durrant testified that it
was reasonably likely that miners would suffer arm, shoulder, or head injuries if they stumbled
over the loose coal or equipment. (Tr. 66).
Inspector Durrant determined that the violation was the result of an unwarrantable failure
because CW' s agent forgot to examine the area. He believes that CW has a history of these types
of violations. (Tr. 67). "Stoddard knew or had reason to know that this examination was
required and he just did not do it ... and when he did do it, the exam ... was poor at best
because he missed a hazardous condition." Id.
Stoddard testified that he examined the cited electrical installation and the SCSRs on
November 30. (Tr. 102). He stated that, although he examined the area, he must have forgotten
to record the date, time, and his initials at the electrical installation. He testified that he did
record his examination of the SCSRs, which are within ten feet of the electrical installation. (Tr.
104). Stoddard testified that when Inspector Durrant asked him why his name, date and time
were not recorded at the electrical installation, he replied "I must have forgotten that one." Id. In
making that statement, Stoddard testified that he meant that he forgot to record his preshift
examination, not \hat he forgot to do the required examination. (Tr. 104-05). Stoddard testified
that when he performs preshift examinations he looks for roof hazards and tripping hazards. At
electrical installations he checks for coal accumulations in the area and makes sure that the
electrical equipment is clean. Stoddard passed through that area several times before Durrant
inspected the area. Stoddard testified that although there was equipment in the area, there were
no significant tripping hazards and there were no major accumulations of coal. (Tr. 107, 110).
Stoddard stated that he had to do a minimal amount of cleaning and he moved some jacks against
the ribs to abate the citation. He admitted that his name was not on CW' s list of certified people
who are qualified to perform preshift examinations, but he was qualified and a certified person.
(Tr. 110-12).
Defa testified that, when he observed the electrical installation with the inspector, he did
not observe "any real hazards or problems with the area." (Tr. 125). There was some coal
present, but it did not create a trip or fall hazard. Electrical cables are always present in this area,
but they were flat on the ground. Defa believes that he heard Stoddard tell the inspector that he
performed the preshift examination. (Tr. 134).
The Secretary has the burden to prove a violation of a safety standard. Inspector Durrant
based his citation on two factors. First, he believes that Stoddard admitted that he did not
perform a preshift exainination at the cited area. Second, he found conditions in the area that led
him to believe that the examination had not been performed. CW contends that Stoddard
performed the examination but that he forgot to record it with the date, time, and his initials. I
find that the Secretary established a violation. I credit Inspector Durrant' s testimony that

27 FMSHRC 143

conditions in the area indicated that a competent examination.had not been completed. Stoddard
and Defa testified that the conditions did not create any real hazards. I find that, given the heavy
foot traffic in the area, a competent preshift examination would have revealed these hazards. In
addition, Durrant was quite certain that Stoddard did not tell him that he performed a preshift
examination at the electrical installation. (Tr. 62-63, 68, 86; Ex. G-8, p. 2). I credit the
inspector's testimony in this regard.
I also find thatthe violation was S&S. A violation is classified as S&S "if based upon the
particular facts surrounding the violation, there exists a reasonable likelihood that the hazard
contributed to will result in an injury or illness of a reasonably serious nature." National Gypsum
Co., 3 FMSHRC 822, 825 (April 1981). In Mathies Coal Co., 6 FMSHRC 1, 3-4 (January
1984), the Commission set out a four-part test for analyzing S&S issues. Evaluation of the
criteria is made assuming "continued normal mining operations." U.S. Steel Mining Co., 6
FMSHRC 1573, 1574 (July 1984). The question of whether a particular violation is S&S must
be based on the particular facts surrounding the violation. Texasgulf, Inc., 10 FMSHRC 498
(April 1988). The Secretary must establish: (1) the underlying violation of the safety standard;
(2) a discrete safety hazard, a measure of danger to safety, contributed to by the violation; (3) a
reasonable likelihood that the hazard contributed to will result in an injury; and (4) a reasonable
likelihood that the injury in question will be of a reasonably serious nature. The Secretary is not
required to show that it is more probable than not that an injury will result from the violation.
U.S. Steel Mining Co., 18 FMSHRC 862, 865 (June 1996).
There was a discrete safety hazard presented by the violation. It was reasonably likely
that, assuming continued mining operations, the hazard contributed to by the violation would
result in an injury. Preshift examinations play a crucial role in ensuring that miners work in a
safe environment. I credit the testimony of Durrant that conditions were present in the area that
presented a tripping, slipping, and falling hazard to miners. Durrant testified that "there was a
pretty good rip roller ... where coal had come off the rib ... for an area of five feet ... there
were some simplex jacks ... some surveying equipment ... just numerous things that were
around the area that one would have to step over ...." (Tr. 64-65). I credit his testimony.
Miners ate lunch in there so there was heavy foot traffic through the area. I also find that there
was a reasonable likelihood that an injury would be of a reasonably serious nature. It was
reasonably likely that a miner would suffer strains, pulled muscles, or more serious injuries if he
tripped while walking through the area.
I find that the Secretary did not establish that the violation was the result of CW' s
unwarrantable failure to comply with the safety standard. Unwarrantable failure is defined as
aggravated conduct constituting more than ordinary negligence. Emery Mining Corp., 9
FMSHRC 1997, 2004 (Dec. 1987). Unwarrantable failure is characterized by such conduct as
"reckless disregard," "intentional misconduct," "indifference," or the "serious lack of reasonable
care." Id. 2004-04; Rochester & Pittsburgh Coal Co., 13 FMSHRC at 193-94. I find that CW's
conduct does not reach that level of negligence. As stated above, Inspector Durrant testified that
"Stoddard knew or had reason to know that this examination was required and he just did not do

27 FMSHRC 144

it." (Tr. 67). Although this is a close issue, I find that the preponderance of the evidence
establishes that Stoddard's failure to conduct the examination was a result of moderate
negligence. He passed through the area several times, but he did not conduct the required
examination. He believed that the conditions that Durrant subsequently observed were not
serious enough to require correction. He exercised poor judgment but his conduct did not rise to
the level of "reckless disregard," "intentional misconduct," or "indifference." I also find that his
failure to more thoroughly examine the area did not constitute a serious lack of reasonable care.
In light of the above, the citation is modified to a section 104(a) citation with moderate
negligence. The violation was S&S and serious. A penalty of $400.00 is appropriate.
Inspector Durrant issued Order No. 7613170 on December 9, 2003. This order was
issued under section 104(d)(l) of the Mine Act alleging a violation of 30 C.F.R. § 75.1914(f).
The body of the citation provides as follows:
The Bobcat skid loader, company #2, being operated in the South
East Mains section, MMU 001-0, had not been examined by a
qualified person, as required by Sec. 75.1915, since May 2003.
When questioned, the mine operator stated that the machine had
been mistakenly put on the section permissibility check list, and
that it was being checked weekly, but the individual making the
weekly examination has not been qualified as per Sec. 75.1915.
The approved book was also used to verify this condition as no
entry was present after May 12, 2003.
The inspector determined that an injury was reasonably likely, that the violation was S&S, that
the negligence was high, and that the violation was the result of CW' s unwarrantable failure to
comply with the safety standard. The safety standard provides, in part, that the "[a]ll dieselpowered equipment shall be examined and tested weekly by a person qualified under§ 75.1915."
The Secretary proposes a penalty of $1,500.00.
Inspector Durrant testified that he inspected the cited diesel skid loader and found "some
deficiencies." (Tr. 68). When the inspector examined the record books he discovered that it had
not been examined by a qualified person in more than six months. The last entry in the book for
the skid loader was on May 12, 2003. (Tr. 70). Inspector Durrant testified that Robby Brown,
the surface and mobile maintenance equipment superintendent, told him that the skid loader had
been incorrectly placed on the section checklist. Brown told Durrant that Warren Pratt was
assigned to examine the equipment and that Pratt was doing the exams. (Tr. 71 ). The inspector
does not dispute that Pratt examined the skid loader. (Tr. 87). Inspector Durrant had talked to
Mr. Pratt previously who told him that he was not a qualified diesel mechanic. (Tr. 72; Ex. G-9,
p. 3). Brown did not dispute this fact. (Tr. 72).

27 FMSHRC 145

The inspector testified that diesel equipment is required to be examined and tested weekly
by a qualified person to make sure that the equipment is being maintained in a safe operating
condition. The skid loader was not being used at the time of his inspection, but the inspector
believes that it was used earlier in the shift. Inspector Durrant believes that the violation was
S&S because it was reasonably likely that a serious injury would occur. He issued two non-S&S
citations on the skid loader. Durrant testified that there are a number of tests that must be
conducted during the weekly examinations, including carbon monoxide readings. He believes
that miners could receive permanently disabling injuries such as burns, smoke inhalation, as well
as other injuries. Warren Pratt had not been trained to look for the types of hazards found on
diesel equipment that create a danger to miners. (Tr. 77).
Inspector Durrant believes that the violation was caused by CW's unwarrantable failure
because the skid loader was being examined for about six months by a person who was not
qualified. Someone in the mine's maintenance department should have noticed that the skid
loader was being examined by the section crew rather than by a trained mechanic.
Brown testified that, at the time of Durrant' s inspection, the skid loader was examined by
the underground section crew rather than by the maintenance crew. (Tr. 113). Brown testified
that the skid loader was regularly examined by Mr. Pratt. He was not qualified to inspect diesel
equipment at that time, but he performed competent examinations. (Tr. 114). Brown performed
the exhaust tests on the skid loader on December 9 to abate the citation and it passed. (Tr. 115).
He stated that the equipment operator will usually know if there is a problem with the skid loader
that needs attention by a mechanic. In addition, the foreman carries a gas meter. Brown does not
believe that this violation created a hazard. (Tr. 117-18).
Defa testified that CW requires equipment operators to perform a pre-operational check
on all diesel equipment. (Tr. 127). All equipment operators are task trained and are given a
check list to use when examining their equipment for defects. Defa does not believe that the skid
loader was out of compliance during this period. Although Brown was certified to examine
diesel equipment, Pratt did not have this certification. (Tr. 128-29). Brown is responsible to
make sure that the skid loader is properly being inspected by a qualified person. (Tr. 130). Defa
and Brown knew that Pratt was not qualified to perform these inspections.
CW admits that it violated the safety standard by not having a qualified person examine
and test the skid loader on a weekly basis. It also admits that this violation had existed since
May 12, 2003. CW contends that the violation was not S&S because the skid loader was
examined weekly by a responsible person. CW also contends that the violation was not caused
by its unwarrantable failure to comply with the safety standard.
I find that the Secretary established that the violation was S&S. In analyzing whether a
violation is S&S, the judge must assume continued normal mining operations. U. S. Steel at 6
FMSHRC 1574. If not for Inspector Durrant's inspection, the skid loader would have continued
to be operated without the required weekly examination by a person qualified under§ 75.1915.

27 FMSHRC 146

That section requires persons who perform "maintenance, repairs, examinations and tests on
diesel-powered equipment" to successfully complete a "training and qualification program" that
meets the detailed requirements set forth in the section. Mr. Pratt had not been trained under
such a program. It is reasonably likely that diesel equipment operated in an underground coal
mine wiIJ eventually develop problems that will create health or safety hazards. Neither Pratt nor
equipment operators have been trained to recognize these problems. Some of the tests require
special equipment, such as carbon monoxide monitors. Carbon monoxide is both colorless and
odorless so relying on the equipment operator to observe that the exhaust on the skid loader is
smoky or that his eyes are burning is not sufficient. (Tr. 115). The test is performed by holding a
gas meter in the undiluted exhaust stream while the skid loader is operating in a loaded
condition. (Tr. 75, 121). The equipment operators and Mr. Pratt did not test for gas. Without
the weekly examinations, the skid loader could be emitting carbon monoxide into the mine
atmosphere without anyone knowing about it.
Inspector Durrant was also concerned about other types of mechanical problems that
could create a risk of fire. (Tr. 75-76). The skid loader was operating on the intake primary
escape route. I find that the Secretary established that there was a reasonable likelihood that the
hazard contributed to by the violation would result in an injury of a reasonably serious nature.
I also find that the violation was the result of CW' s unwarrantable failure to comply with
the safety standard. A number of factors are relevant in determining whether a violation is the
result of an operator's unwarrantable failure, such as the extensiveness of the violation, the
length of time that the violative condition has existed, the operator's efforts to eliminate the
violative condition, and whether an operator has been placed on notice that greater efforts are
necessary for compliance. Mullins & Sons Coal Co., 16 FMSHRC 192, 195 (Feb. 1994);
Windsor Coal Co., 21FMSHRC997, 1000 (Sept. 1999). In this instance, the violation had been
in existence for about six months without anyone in management recognizing that the
examination and tests were not being performed. This failure represents a serious lack of
reasonable care beyond ordinary negligence. The Secretary's proposed penalty of $1,500.00 is
appropriate for this violation. Because I vacated the unwarrantable failure determination in
Citation No. 7613157, above, Order No. 7613170 is modified to a section 104(d)(l) citation.
Inspector Durrant issued Order No. 7613173 on December 11, 2003. This order was
issued under section 104(d)(l) of the Mine Act alleging a violation of 30 C.F.R. § 75.1914(h)(l).
The body of the citation, as amended, provides as follows:
The carbon monoxide gas readings for the Arnold road grader had
not been recorded in the secure book nor electronically for over 10
months. Records were examined back through including February
of 2003 and no readings were recorded. Mine management
participates in these tests and maintenance, including record
keeping, thus exhibiting a serious lack of reasonable care. [This
machine is] considered to be heavy-duty nonpermissible diesel
27 FMSHRC 147

powered equipment, as [it] is used to move coal or rock. The mine
operator states that the tests were conducted, but no readings were
recorded.
The inspector determined that an injury or illness was unlikely, that the violation was not S&S,
that the negligence was high, and that the violation was the result of CW' s unwarrantable failure
to comply with the safety standard. The safety standard provides, in part, that "records required
to be kept by paragraphs (t)(2) and (g)(5) shall be recorded in a secure book that is not
susceptible to alteration, or recorded electronically in a computer system that is secure and not
susceptible to alteration." Paragraph (t)(2) requires that persons who perform weekly
examinations and tests of diesel-powered equipment "make a record when the equipment is not
in approved or safe condition." Paragraph (g) provides that the mine operator shall develop and
implement standard operating procedures for testing and evaluating exhaust emissions of dieselpowered equipment "that specify ... (5) the maintenance of records necessary to track engine
performance." The Secretary proposes a penalty of $750.00 for this violation.
CW admitted that it violated the safety standard by not recording the carbon monoxide
readings for the road grader. (Ex. G-6, p. 6). It contends, however, that the readings were taken
and that the grader would have been shut down if the readings were high. Id. Inspector Durrant
testified that the carbon monoxide readings had not been recorded in the record book for at least
nine months. Brown told him that they had been taken, but they were not recorded. (Tr. 80, 88).
Durrant determined that the violation was the result of CW's unwarrantable failure because
management knew what the standard required and the violation was obvious. Durrant believed
that Mr. Brown should have been reviewing the secure records to make sure that all of the
required tests and readings were being recorded for diesel-powered equipment. (Tr. 82).
Inspector Durrant testified that there were some entries in the book noting that the grader was
"OS," out of service, but most weeks there was nothing listed. (Tr. 135). Mine operators are
required to list the defects or hazardous conditions found, but are not required to list all of the
tests conducted. (Tr. 137).
Brown testified that the road grader was inspected weekly. (Tr. 116). The results of the
inspections were not properly reported. This grader is infrequently used and was out of service
during a part of the time. Brown does not know when it was out of service or whether it was
inspected during this time. (Tr. 122-23). Brown examined the grader to abate the citation and he
found no problems. (Tr. 117). Brown does not believe that this violation created a hazard. (Tr.
117-18). Brown believes that he did some of the tests during this period, but he must not have
recorded them. (Tr. 119).
Defa testified that the road grader was used to maintain the main roadway going into the
underground mine. -(Tr. 129). At most it is used once a month. Defa testified that he is the
employee who usually operates the grader and he always performs a pre-operational check. This
violation did not present a hazard because the grader was only used once a month.

27.FMSHRC 148

CW admitted the violation. Inspector Durrant determined that an injury or illness was
unlikely as a result of this violation. The issue, then, is whether the violation was the result of
CW's unwarrantable failure to comply with the standard. I find that the Secretary established an
unwarrantable failure violation and that the evidence presented by CW to rebut the Secretary's
case was not persuasive. The secure book did not include the carbon monoxide readings for a
substantial period of time. CW admitted that these readings were required to be kept in the
record book. It contends that the readings were taken whenever the equipment was operated,
which was infrequently. CW was cited, however, for a record-keeping violation. The Secretary
contends that CW should have been reviewing these records on a periodic basis to make sure that
the required records were being kept. (Tr. 82). The violation was obvious. Although there were
some entries in the book indicating that the road grader was out of service part of the time, the
evidence establishes that many readings required to be kept in the secure record book were not
recorded. This violation existed for a substantial period of time and CW' s actions demonstrated
a serious lack of reasonable care beyond ordinary negligence. Given that the violation was not
serious, I find that a reduced penalty of $500.00 is appropriate.

III. DOCKET NO. WEST 2004-385
On May 12, 2003, MSHA Inspector Dave Markosek inspected the Bear Canyon No. 1
Mine. This mine is now closed and sealed. He was at the mine on the graveyard shift. (Tr. 143).
He traveled about 3,000 feet into the mine into the Blind Canyon Seam which was on retreat
mining. As he looked into the working section, he saw Chris Peterson, the section foreman,
standing by the crosscut. Inspector Markosek walked up the No. 1 entry and saw two miners
standing by the continuous mining machine. Markosek testified that when Peterson saw him, he
yelled something to the miners in Spanish. When the inspector arrived at the last open crosscut,
he "could immediately tell there was no air coming through that crosscut from where the bolters
were [in the No. 2 entry]." (Tr. 147). When the inspector walked over toward the roof bolting
machine, he saw a miner starting to put up a curtain from the comer of the crosscut toward the
No. 2 face. (Tr. 148, Ex. G-13). After that curtain was installed, Inspector Markosek walked to
the face and he "could tell there was no air." (Tr. 149). He did not think he could get any
reading from an anemometer, so he opened a smoke tube. The smoke did not move in any
direction. This fact indicated to the inspector that there was insufficient ventilation at the
working place.
After he discussed his concerns with Peterson, miners proceeded to hang additional
curtains into the intersection. (Tr. 152; Ex. G-13). When the curtains did not appear to improve
the ventilation, the inspector walked down entry No. 2 a short distance and opened another
smoke tube. He could not detect any air movement at that location. When the inspector pointed
this out to Peterson, Peterson again yelled something out in Spanish. Inspector Markosek
testified that within five.minutes he could feel air moving up the No. 2 entry. (Tr. 153). The
inspector testified that, because a roof bolting machine was operating on the section, CW was
required to have 3,000 cfm of air. (Tr. 153; Ex. G-llA).

27 FMSHRC 149

As a result of these events, Inspector Markosek issued Citation No. 7612750 under
section 104(d)(l) of the Mine Act alleging a violation of 30 C.F.R. § 75.370(a)(l). The body of
the citation provides as follows:
The approved ventilation plan was not being complied with in the
#2 entry of the Blind Canyon Seam section, MMU-004-0. There
was no movement of air at the end of the line brattice when
checke~ with a smoke tube. The roof bolter was running, installing
the last row of bolts. The foreman was in the immediate area and
should have been aware of this condition.
The inspector determined that an injury was reasonably likely, that the violation was S&S, that
the negligence was high, and that the violation was the result of CW' s unwarrantable failure to
comply with the safety standard. The citation notes that a citation was issued on April 10, 2003,
for no air movement in an idle face in this section and management was warned about this type
of condition. The safety standard provides, in part, that the "operator shall develop and follow a
ventilation plan approved by the district manager." The Secretary proposes a penalty of
$3,000.00.
Markosek testified that anyone who has worked in a mine should be able to tell when
there is no air movement. You can feel the air on your face, so that when the air is dead, it is
noticeable. (Tr. 156). He believes that the lack of air movement on the section was obvious.
The inspector determined that the violation was S&S. Although roof bolting machines have
water sprays, the water sprays are generally not used for the first inch or so of drilling because the
bolters do not want to get wet. (Tr. 157). The bolting crew would have drilled between 30 and
34 holes on a 40-foot cut. This drilling would have created dust that could be inhaled, including
quartz dust. (Tr. 159-61; Ex. G-15). Inspector estimated that the violation lasted about one and
one-half hours. Respirators were not being worn. The inspector was concerned about the
development of lung disease. He did not raise any concerns about the buildup of methane.
Inspector Markosek issued other citations alleging violations of section 75.370(a)(l) in
the months preceding May 2003. He issued a citation in the same section of the mine in April
2003 because a ventilation curtain was not within 20 feet of the bolted, idle face. (Tr. 164; Ex.
G-14). He issued another citation in April 2003 for not supplying enough air to another idle face.
Id. The inspector discussed these citations with Mr. Defa at the time they were issued.
Inspector Markosek designated Citation No. 7612750 as being the result of CW's
unwarrantable failure to comply with the standard because the foreman should have known that
air was not being properly maintained at the face. The inspector also relied on the fact that he
had previously discussed the importance of maintaining air at faces with mine management in
recent months. Markosek believed that the violation was obvious.

27 FMSHRC 150

Chris Peterson testified that he was attempting to reestablish ventilation when Inspector
Markosek first arrived on the section. (Tr. 176). He stated that the continuous mining machine
was not operating because the section had lost its ventilation when the machine tore down the
curtain at the No. 1 face. (Tr. 177, 201). The problems started at about 2:05 a.m. (Tr. 201; Ex.
R-2). Peterson testified that he was aware that there was no air movement in the section when
the inspector arrived and that the crew was in the process of rehanging brattice. (Tr. 177).
Peterson stated that his "buggy drivers" also told him at about 2:30 a.m. that another brattice fell
down inby the face due ta a roof or rib fall. (Tr. 177, 203; Ex. R-2). When there is insufficient
ventilation during pillar recovery, all you can do is stop mining and try to reestablish the air. (Tr.
177, 202-03). Peterson testified that he had experienced problems maintaining air movement
over the previous few days due to caves and sloughing ribs. (Tr. 178). On April 29, the crew
was trained on how to reestablish and maintain ventilation during retreat mining.
Peterson believes that this citation should be vacated because his crew was working to
reestablish ventilation by rehanging brattice in areas outby the face. (Tr. 180-84; Ex. R-1). He
also believes that the inspector' s smoke tube tests were not indicative of the conditions in the
section. One side of an entry may show that there was no air movement when the air is moving
up the other side. (Tr. 184). Peterson testified that he told Inspector Markosek that he was in the
process of reestablishing ventilation in the section. (Tr. 185). He stated that the top was
between 9 and 12 feet above the floor and it was difficult to hang curtains. He thinks the top
was. Peterson also testified that the roof was coal, not rock as the inspector believed. (Tr. 186).
Peterson testified that he checked the air before mining commenced and before the roof bolter
went in and started bolting. There was adequate air movement at that time. He did not take any
additional readings after that. (Tr. 204-05). Peterson believed that there was adequate
ventilation in the section when the inspector arrived and used the smoke tube. (Tr. 187-88). The
inspector should have blown the smoke across the entire intake entry to test for air movement
because it is such a wide and high area. (Tr. 188). Peterson did not take any air readings after
the inspector arrived. (Tr. 192).
Peterson further testified that CW had been mining at the face for about an hour and onehalf before the inspector arrived and that the continuous mining machine had been down about
15 minutes before the inspector arrived. (Tr. 190). He testified that after the inspector arrived,
he instructed the crew to check on the inby curtains on the section. (Tr. 191-92; Ex. R-1). He
further testified that he might not immediately notice if the air ventilating the section stopped,
especially if you are near the roof bolter because he does not believe that you can feel 3,000 cfm
of air. (Tr. 196-97).

Mr. Defa testified that the mine has not had any significant problem with quartz dust.
(Tr. 206-07). The top and bottom of the entries in the Blind Canyon Seam are coal, not rock.
(Tr. 207). During 2003; CW took at least 30 dust samples and only one was out of compliance.
(Tr. 208-09). MSHA took about 20 dust samples during this same period. None of these
samples was out of compliance. (Tr. 210). Defa testified that CW did not contest the ventilation

27 FMSHRC 151

citations issued in April 2003, even though the company disagreed with them, because they were
designated as non-S&S citations.
On rebuttal, Inspector Markosek testified that Peterson did not tell him during the
inspection that he was in the process of reestablishing ventilation in the section. (Tr. 217-18).
He also testified that the curtain that was knocked down in the No. 1 face by the continuous
mining machine would not have had any effect on the ventilation at the roof bolting machine at
the No. 2 face. (Tr. 218-19).
I find that the Secretary established a violation. I credit Inspector Markosek' s testimony
that there was no air movement in the cited area. I also credit his testimony that he could
immediately tell that there was no air movement when he entered the section because he could
not feel air against his face. I reject Mr. Peterson's testimony that the absence of ventilation
would not be immediately noticeable to an experienced miner. Finally, I credit the inspector's
method of using the smoke tube to test for air movement. If there had been any ventilation
coming up the No. 2 entry or at the No. 2 face, Inspector Markosek would have felt it and the
smoke would have stirred. He credibly testified that the smoke that he released in the middle of
the entry did not move at all. He also testified that the smoke did not move at the curtain for the
No. 2 face near the roof bolting machine. There is no dispute that the crew was using this roof
bolter to install the last row of bolts at the time the inspector arrived on the section. (Ex. G-11, p.
3). The ventilation plan requires the operator to maintain 3,000 cfm of air at the roof bolting
face. (Ex. G-1 lA). I find that the Secretary established there was no air movement at that
location.
I also find that the Secretary established that the violation was the result of CW' s
unwarrantable failure to comply with the standard. CW had been placed on notice that it needed
to do more to ensure that faces were adequately ventilated during retreat mining. Although it
appears that CW provided some training to its employees, the problem persisted. Based on the
evidence presented at the hearing, I conclude that the ventilation was restored to the cited No. 2
face only after Inspector Markosek pointed out that there was no air movement. Had he not
arrived on the section at that time, the ventilation would not have been immediately restored. I
do not credit Peterson's testimony that he was in the process of restoring the ventilation when the
inspector arrived. As stated by the inspector, the ventilation curtain that was knocked down in
the No. 1 face would have little or no effect on the ventilation in the No. 2 face. Ventilation was
fully restored only after changes were made further outby and these changes were made in
response to Inspector Markosek's inspection. The violation was obvious. CW demonstrated
aggravated conduct constituting more than ordinary negligence. The negligence was high.
Whether the violation was S&S is a closer question. I find that the Secretary established
the first two elements of the Mathies test. The hazard contributed to by the violation is that
miners were exposed to respirable dust. Without ventilation, miners would breathe any dust
generated by the roof bolting machine. I credit the inspector's testimony that the water sprays on

27 FMSHRC 152

the bolting machine are generally not used when drilling is starte.d for each hole. I find that the
roof was mostly coal at that location.
The duration of the violation is not clear. The inspector assumed that the crew had been
bolting without sufficient ventilation for an hour or more. He based this testimony on his
estimate of the time required to install a row of roof bolts. There is no direct evidence that there
was no ventilation for that length of time, however. I credit the testimony of Peterson that
ventilation is unstable in retreat mining with the result that ventilation is often lost and must be
reestablished. Given that the ventilation was not corrected until after the inspector arrived, I find
that at least a significant portion of the last row of roof bolts was installed without ventilation in
the section. I do not credit CW's evidence that there was adequate ventilation until the curtain at
the No. 1 face was knocked down by the continuous mining machine at 2:05 a.m.
I find that the Secretary established that there was a reasonable likelihood that the hazard
contributed to by the violation would result in an injury. I rely on the phrase "hazard contributed
to" in this element of the Mathies test in reaching this conclusion. 6 FMSHRC at 3. A single
exposure to respirable dust will not generally result in an illness, but an exposure to respirable
dust is a hazard that contributes to the development of an illness. See Consolidation Coal Co., 8
FMSHRC 890, 894-99 (June 1986). By the same measure, installing roof bolts in an
environment where there is no ventilation is unlikely to produce an illness, but it is a discrete
hazard that contributes to the development of an illness. Any illness would be of a reasonably
serious nature. As a consequence, the Secretary established that the violation was S&S. The
Secretary's proposed penalty of $3,000.00 is appropriate for this violation.

III. APPROPRIATE CIVIL PENALTIES
Section 1lO(i) of the Mine Act sets forth six criteria to be considered in determining
appropriate civil penalties. The record shows that the Bear Canyon No. 1 Mine had a history of
about 248 paid violations in the two years prior to May 12, 2003, and that the Bear Canyon No. 3
Mine had a history of 3 paid violations in the two years prior to November 5, 2003. Bear Canyon
No. 1 Mine produced about 412,387 tons of coal in 2003 and Bear Canyon No. 3 produced about
316,433 tons of coal in 2003. All of the citations were abated in good faith. The gravity and
negligence findings are discussed above. The penalties assessed in this decision will not have an
adverse effect on CW's ability to continue in business. Based on the penalty criteria, I find that
the penalties set forth below are appropriate.

27 FMSHRC 153

IV. ORDER
Based on the criteria in section l lO(i) of the Mine Act, 30 U.S.C. § 820(i), I assess the
following civil penalties:

Citation/Order No.

30 C.F.R. §

Penalty

48.6(b)

$200.00

75.360(a)(l)
7 5 .360(b)(9)
75.1914(f)
75.1914(h)(l)

400.00
400.00
1,500.00
500.00

75.370(a)(l)

3,000.00

TOTAL PENALTY

$6,000.00

WEST 2004-284
7635413
WEST 2004-372
7613156
7613157
7613170
7613173
WEST 2004-385
76l2750

For the reasons set forth above, the citations and orders are AFFIRMED or MODIFIED
as set forth above and C.W. Mining Company is ORDERED TO PAY the Secretary of Labor
the sum of $6,000.00 within 30 days of the date of this decision.

Richard W. Manning
Administrative Law Judge

27 FMSHRC 154

Distribution:

Kristi L. Floyd, Esq., Office of the Solicitor, U.S. Department of Labor, P.O. Box 46550,
Denver, CO 80201-6550 (Certified Mail)
Carl E. Kingston, Esq., 3212 South State Street, Salt Lake City, ur 84115-3882 (Certified Mail)

RWM

27 FMSHRC 155

27FMSHRC156

ADMINISTRATIVE LAW JUDGE ORDERS

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES

601 New Jersey Avenue, N.W., Suite 9500
Washington, DC 20001
·

February 7, 2005

NATIONAL CEMENT COMPANY
OF CALIFORNIA, INC.,
Contestant

CONTEST PROCEEDING
Docket No. WEST 2004-182-RM
Citation No. 6361036; 02/09/2004

TEJON RANCH CORP,
Intervenor

v.
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Respondent

Lebec Cement Plant
Mine ID: 04-00213

ORDER GRANTING CONTESTANT'S MOTION
FOR CERTIFICATION OF INTERLOCUTORY RULING
This contest matter concerns Citation No. 6361036 that was issued for an alleged
violation of the Secretary of Labor's ("the Secretary's") mandatory safety standard in
30 C.F.R. § 56.9300(a) that requires the construction of berms or guardrails on the banks of
roadways where significant drop-offs exist. The citation involves a private roadway that is
appurtenant to National Ce~ent Company of California, Inc.'s ("National Cement's")
Lebec Plant. National Cement seeks interlocutory review of a summary decision that
determined this private, paved 4.3 mile long two-lane road, beginning at State Route 138 in
northern Los Angeles County, and ending at the entrance to the Lebec Plant, is subject to the
Federal Mine Safety and Health Act of 1977, 30 U.S.C. § 801 et seq. (1994) (the "Mine Act").
27 FMSHRC _(January 2005) (ALJ). National Cement's certification request is supported by
Tejon Ranch Corporation, an intervenor in this matter.
Commission Rule 76(a)(l)(i) provides that, upon motion of a party, a judge shall certify
his interlocutory ruling if it involves a controlling question of law and immediate review will
materially advance the final disposition of the proceeding. 29 C.F. R § 2700.76(a)(l)(i). The
Secretary opposes Nati~nal Cement's motion for certification of the jurisdictional issue.

27 FMSHRC 157

The question National Cement seeks to certify is whether this private road, that serves
as the sole vehicular access to its cement plant, is a "mine" as defined by section 3(h)(l) of the
Mine Act, 30 U.S.C. § 802(h)(l). Section 3(h)(l) defines a "coal or other mine," in pertinent
part, as "an area of land from which minerals are extracted ... [and] private ways and roads
appurtenant to such area ...." (Emphasis added).
The summary decision held that the operative terms "private ways and roads
appurtenant to" a mine in the Section 3(h)(l) statutory definition of a mine are not ambiguous.
Nevertheless, the summary decision addressed National Cement's assertion that the subject road
is not within the purview of Section 3(h)(l) because National Cement has neither exclusive use
of the private road, nor control over individuals who travel over the road in vehicles that are used
for non-mine related purposes. With respect to the exclusive use issue, the summary decision
held, inter alia, that "National Cement's frequent and disproportionate use of the road justifies
Mine Act oversight." 27 FMSHRC _,slip op. at 18.
In support of its motion for certification, National Cement contends that this Commission
has not addressed directly whether "a multi-use [private] road [appurtenant to a mine] that is
used not just by the mine, but also for non-mine-related purposes by others whom the mine
operator has no legal right to control" is subject to Mine Act jurisdiction. Nat'l Cement mot. at 3.
Thus, it argues that the facts in this case present a novel controlling question of law.

The Secretary opposes the certification request because National Cement's request
involves " factual issues or issues involving mixed questions of law and fact which are
inappropriate for interlocutory review." Sec'y's opp. at 7. Moreover, although the pertinent civil
penalty matter has yet to be docketed and assigned, the Secretary argues that granting
certification would unduly delay the ultimate disposition of the civil penalty proceeding.
There are no outstanding factual disputes as the parties have filed joint stipulations that
serve as the basis for the summary decision. I am unaware of a Commission decision that is
directly on point on the exclusive use issue. Consequently, although I have concluded that
the statutory terms "private ways" and "appurtenant to" are unambiguous, I will give
National Cement the benefit of the doubt that the lack of exclusivity presents a controlling
question of law concerning application of the statutory definition.
With respect to the remaining criteria for certification in Rule 76, immediate review will
not delay disposition of this matter because the civil penalty case has yet to be assigned.
Moreover, interlocutory review will materially advance the final disposition of this proceeding if
National Cement prevails because such an outcome would obviate the need for further
proceedings on the merits of the contested citation.

27 FMSHRC 158

ORDER
In view of the above, National Cement's Motion for Certification under Cormnission
Rule 76 IS GRANTED. Accordingly, IT IS ORDERED that this jurisdictional issue
IS CERTIFIED to the Cormnission for its determination on whether to grant interlocutory
review. 1
:

Jerold Feldman
Administrative Law Judge
Distribution: (Certified Mail)
Margaret S. Lopez, Esq., Ogletree, Deakins, Nash, Smoak & Stewart, P.C.,
2400 N Street, N.W., 5th Floor, Washington, DC 20037
Thomas C. Means, Esq., Crowell & Moring LLP, 1001 Pennsylvania Avenue, N.W.,
Washington, D .C. 20004-2595
Timothy S. Williams, Esq., Office of the Solicitor, U.S. Department of Labor,
1100 Wilson Blvd., 22°d Floor, Arlington, VA 22203
/hs

1

The Secretary suggests that "[the judge] cannot find ... that 'immediate review will
materially advance the final disposition of the proceeding' unless [the judge] concludes that [his]
prior decision was incorrect and will be reversed by the Cormnission ... ." Sec'y's opp. at 8.
The grant of the motion to certify is based on a recognition of National Cement's colorable claim
of a novel issue of law rather than a self-dissenting rejection of the prior decision on jurisdiction.
27 FMSHRC 159

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
601 NEW JERSEY AVENUE, N.W., SUITE 9500
WASHINGTON, D.C. 20001-2021

February 11, 2005
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
on behalf of WILFREDO MORALES,
Petitioner

TEMPORARY REINSTATIThffiNT
PROCEEDING
Docket No. SE 2005-71-DM
SE-:MD 2005-'0l

v.
ARENERO RAFAEL COLON, INC.,
Respondent

Arenero Rafael Colon
Mine ID 54-00150

ORDER DENYING MOTION TO DISMISS
This matter arises under Section 105(c)(2) of the Federal Mine Safety and Health Act of
1977, 30 U.S.C. § 801 et seg., the "Act," and Commission Rule 45, 29 C.F.R. § 2700.45, upon
the application of the Secretary of Labor to reinstate Wilfredo Morales to his former position
with Arenero Rafael Colon, Inc. (Colon, Inc.), a sand extraction and processing concern located
in San Lorenzo, Puerto Rico. The Secretary alleges in her application that Sr. Morales was
discharged from his job as a heavy equipment operator on July 6, 2004, because he in effect
complained about the unsafe condition of a haulage road.
The Secretary requests that an Order of Temporary Reinstatement be issued directing
Colon, Inc. to reinstate Sr. Morales to his position at his same rate of pay and benefits and with
the same, or equivalent, duties. Colon, Inc. denies the Secretary's allegations of discrimination
and requests a hearing on the application for temporary reinstatement.
The alleged discriminatory act occurred on July 6, 2004. Wilfredo Morales filed his
complaint with the Secretary November 15, 2004. Section 105(c) of the Act sets a time
limitation applicable to filing a complaint under the Mine Act by requiring a miner "who believes
that he [or she] has been discharged, interfered with, or otherwise discriminated against in
violation of this subsection" to file a complaint alleging such discrimination "within 60 days after
such violation occurs." Clearly, Sr. Morales did not comply with this provision in that his
complaint was due to be filed on or before September 6, 2004. Because the complaint was latefiled, Colon, Inc. moves in effect for dismissal of the application for temporary reinstatement
which is based on the untimely complaint. The Secretary opposes the motion. She argues that
the 60-day time limit is not jurisdictional and that a miner's failure to comply with it may be
excused for good cause.

27 FMSHRC 160

The Secretary is right in this regard. The Commission r~peatedly has held that the 60-day
time limit in Section 105(c) is not jurisdictional and that justifiable circumstances may excuse
compliance (See y., Hollis v. Consolidation Coal Co., 6 FMSHRC 21 (January 1984); Hermann
v. INCO Services, 4 FMSHRC 2135 (December 1986)).
Moreover, the Commission and its judges have recognized a miner's ignorance of his or
her Section 105(c) rights to be "good cause" justifying a late filing when the miner has filed
promptly upon becoming aware of his or her rights and when the delay is not exceptional (See
y ., Daniel C. Howell v. Capital Cement Corp., 23 FMSHRC 901 (August 2001) (AU Bulluck)).
When, as here, the Respondent does not allege it has been prejudiced by the delay, excusing the
late filing is made more iikely, especially if the delay is as short as that at issue here (See
Secretary on behalf of Bernard Smith v. Jim Walter Resources, 21 FMSHRC 359 (March 1999)
(AIJ Melick); Secretazy on behalf of Franco v. W. A. Morris Sand & Gravel. Inc., 18 FMSHRC
278 February 15, 1996 (ALJ Manning)).
The affidavit Applicant's counsel submits to support his opposition to the motion states
the Applicant was "not aware that there was any requirement to file a complaint with MSHA
within 60 days" and that "[a]s soon as ... [he] became aware that MSHA had protections against
terminating miners for the exercise of protected activity, he filed his complaint with MSHA, on
November 15, 2004."
I accept counsel's affidavit as true, and I therefore find the Applicant was in fact unaware
of the 60-day time limit and the Applicant filed his complaint as soon as he became aware of his
section 105(c) rights. Based on these facts, and because the complaint was only 72 days late and
the Respondent does not assert it was prejudiced by the delay, I conclude the Respondent's motion
to dismiss should be, and hereby is, DENIED.

J).J.··c1r. ~J
~
DavidF. B~~

Administrative Law Judge
(202) 434-9980

27 FMSHRC 161

Distribution: (Certified)
James A. Magenheimer, Esq., U.S. Department of Labor, Office of the Solicitor, 201 Varick
Street, Room 707, New York, NY 10014
German Colon, Treasurer and Plant Manager, Arenero Rafael Colon, Inc., Road #183, Section
928, Km 4 .7, Florida Ward, San Lorenzo, PR 00754
Wilfredo Morales, Calle #10, #E-2-22, Urbanizacion Masso, San Lorenzo, PR 00754
Freddie Perez Gonzalez & Assoc., P.S.C., P. 0. Box 193729, San Juan, PR 00919-3729

ej

27 FMSHRC 162
'A'U.S. GOVERNMENT PRINTING OFFICE:2005· 310-984115914

